UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the fiscal year ended December 31, 2009 o Transition report pursuant to Section 13 or 15(d) of the SecuritiesExchange Act of 1934 For the transition period from to Commission File Number: 001-32268 Kite Realty Group Trust (Exact name of registrant as specified in its charter) Maryland 11-3715772 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 30 S. Meridian Street, Suite 1100 Indianapolis, Indiana 46204 (Address of principal executive offices) (Zip code) (317) 577-5600 (Registrant’s telephone number, including area code) Title of each class Name of each exchange on which registered Common Shares, $0.01 par value New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the Registrant is a well-known seasoned issuer, as defined by Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the Registrant is not required to file reports pursuant to Section 13 of Section 15(d) of the Act. Yes o No x Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required tobe submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act) Yes o No x The aggregate market value of the voting shares held by non-affiliates of the Registrant as the last business day of the Registrant’s most recently completed second quarter was $181.6 million based upon the closing price of $2.92 per share on the New York Stock Exchange on such date. The number of Common Shares outstanding as of March 5, 2010 was 63,186,339 ($.01 par value). Documents Incorporated by Reference Portions of the Proxy Statement relating to the Registrant’s Annual Meeting of Shareholders, scheduled to be held on May 4, 2010, to be filed with the Securities and Exchange Commission, are incorporated by reference into Part III, Items 10-14 of this Annual Report on Form 10-K as indicated herein. KITE REALTY GROUP TRUST Annual Report on Form 10-K For the Fiscal Year Ended December 31, 2009 TABLE OF CONTENTS Page Item No. Part I 1. Business 2 1A. Risk Factors 9 1B. Unresolved Staff Comments 23 2. Properties 24 3. Legal Proceedings 36 4. Submission of Matters to a Vote of Security Holders 36 Part II 5. Market for the Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 37 6. Selected Financial Data 40 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 7A. Quantitative and Qualitative Disclosures about Market Risk 69 8. Financial Statements and Supplementary Data 69 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 70 9A. Controls and Procedures 70 9B. Other Information 72 Part III Directors, Executive Officers and Corporate Governance 72 Executive Compensation 72 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 72 Certain Relationships and Related Transactions, and Director Independence 72 Principal Accountant Fees and Services 72 Part IV Exhibits, Financial Statement Schedule 73 Signatures 74 PART I ITEM 1. BUSINESS Unless the context suggests otherwise, references to “we,” “us,” “our” or the “Company” refer to Kite Realty Group Trust and our business and operations conducted through our directly or indirectly owned subsidiaries, including Kite Realty Group, L.P., our operating partnership (the “Operating Partnership”).References to “Kite Property Group” or the “Predecessor” mean our predecessor businesses. Overview We are a full-service, vertically integrated real estate company engaged in the ownership, operation, management, leasing, acquisition, construction, expansion and development and redevelopment of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States. We also provide real estate facility management, construction, development and other advisory services to third parties. We conduct all of our business through our Operating Partnership, of which we are the sole general partner. As of December 31, 2009, we held an approximate 89% interest in our Operating Partnership. Limited partners owned the remaining 11% of the interests in our Operating Partnership at December 31, 2009. As of December 31, 2009, we owned interests in a portfolio of 51 retail operating properties totaling approximately 7.9million square feet of gross leasable area (including approximately 2.9 million square feet of non-owned anchor space).Our retail operating portfolio was 90.1% leased as of December 31, 2009 to a diversified retail tenant base, with no single retail tenant accounting for more than 3.3% of our total annualized base rent. In the aggregate, our largest 25 tenants account for approximately 41% of our annualized base rent as of December 31, 2009.See Item 2, “Properties” for a list of our top 25 tenants by annualized base rent. We also own interests in three commercial (office/industrial) operating properties totaling approximately 0.5 million square feet of net rentable area and an associated parking garage, all located in the state of Indiana. The occupancy of our commercial operating portfolio was 96.2% as of December 31, 2009. As of December 31, 2009, we also had an interest in seven retail properties in our development and redevelopment pipelines. Upon completion, our development and redevelopment properties are anticipated to have approximately 1.1 million square feet of gross leasable area (including approximately 0.3 million square feet of non-owned anchor space).In addition to our current development and redevelopment pipelines, we have a “shadow” development pipeline which includes land parcels that are undergoing pre-development activities and are in various stages of preparation for construction to commence, including pre-leasing activity and negotiations for third-party financings.As of December 31, 2009, this shadow pipeline consisted of six projects that are expected to contain approximately 2.8 million square feet of total gross leasable area (including non-owned anchor space) upon completion. In addition, as of December 31, 2009, we owned interests in various land parcels totaling approximately 95 acres.These parcels are classified as “Land held for development” in the accompanying consolidated balance sheets and may be used for future expansion of existing properties, development of new retail or commercial properties or sold to third parties. Our operating portfolio, current development and redevelopment pipelines and land parcels are located in the states of Florida, Georgia, Illinois, Indiana, New Jersey, North Carolina, Ohio, Oregon, Texas and Washington. Difficult economic conditions during the last two years have had a negative impact on consumer confidence and spending. This, in turn, is causing segments of the retail industry to be negatively impacted as retailers struggle to sell goods and services. As an owner and developer of community and neighborhood shopping centers, our performance is directly linked to economic conditions in the retail industry in those markets where our operating centers and development properties are located. See Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” for further discussion of the current economic conditions and their impact on us. 2 Significant 2009 Activities Financing and Capital Raising Activities. As discussed in more detail below in “Business Objectives and Strategies,” our primary business objectives are to generate increasing cash flow, achieve long-term growth and maximize shareholder value primarily through the operation, development, redevelopment and acquisition of well-located community and neighborhood shopping centers. However, as discussed in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” current economic and financial market conditions have created a need for most REITs, including us, to place a significant amount of emphasis on our financing and capital preservation strategy. Therefore, our primary objective recently has been, and in the future will continue to be, the strengthening of our balance sheet, managing of our debt maturities and conservation of cash. We ended the year 2009 with approximately $87 million of combined cash and borrowing capacity on the unsecured revolving credit facility and, as of February 17, 2010, have extended all of our 2010 debt maturities. We will remain focused on 2011 refinancing activity and will continue to aggressively manage our operating portfolio. During 2009, we successfully completed various financing, refinancing and capital-raising activities. As a result of these actions, we reduced the amount outstanding under our unsecured revolving credit facility to $78 million at December 31, 2009 from $105 million at December 31, 2008 and paid down the balances of various other loans. The significant financing, refinancing and capital raising activities completed during 2009 included the following: New Financings in 2009 · Permanent financing of $15.4 million was placed on the Eastgate Pavilion operating property in Cincinnati, Ohio, a previously unencumbered property.This variable rate loan bears interest at LIBOR + 295 basis points and matures in April 2012.We simultaneously hedged this loan to fix the interest rate at 4.84% for the full term; and · A construction loan in the amount of $10.9 million was placed on the Eddy Street Commons development property in South Bend, Indiana to finance the construction of a limited service hotel in which we have a 50% interest.This joint venture entity is unconsolidated in the accompanying consolidated financial statements.The construction loan bears interest at a rate of LIBOR + 315 basis points and matures in August 2014. Refinancings & Maturity Date Extensions in 2009 · The $8.2 million fixed rate loan on the Bridgewater Crossing operating property in Indianapolis, Indiana was refinanced with a variable rate loan bearing interest at LIBOR + 185 basis points and maturing in June 2013; · The maturity date of the $31.4 million variable rate construction loan on the Cobblestone Plaza development property in Ft. Lauderdale, Florida was extended to March 2010 at an interest rate of LIBOR + 250 basis points; · The $4.1 million variable rate loan on the Fishers Station operating property in Indianapolis, Indiana was refinanced at an interest rate of LIBOR + 350 basis points and maturing in June 2011; · The maturity date of the $9.4 million construction loan on our Delray Marketplace development property in Delray Beach, Florida was extended to June 2011 at an interest rate of LIBOR + 300 basis points; · The maturity date of the variable rate loan on the $11.9 million Beacon Hill operating property in Crown Point, Indiana was extended to March 2014 at an interest rate of LIBOR + 125 basis points; · The $15.8 million fixed rate loan on our Ridge Plaza operating property in Oak Ridge, New Jersey was refinanced with a permanent loan in the same amount.This loan has a maturity date of January 2017 and bears interest at a rate of LIBOR + 325 basis points.We simultaneously hedged this loan to fix the interest rate at 6.56% for the full term; · The maturity date of the $17.8 million variable rate loan on our Tarpon Springs Plaza operating property in Naples, Florida was extended to January 2013 at an interest rate of LIBOR + 325 basis points; and · The maturity date of the $14.0 million variable rate loan on our Estero Town Commons operating property in Naples, Florida was extended to January 2013 at an interest rate of LIBOR + 325 basis points. 3 In addition, in the first quarter of 2010, we completed the following financing activities: · The maturity date of the $14.9 million variable rate loan on the Shops at Rivers Edge operating property in Indianapolis, Indiana was extended to February 2013 at an interest rate of LIBOR + 400 basis points; · The maturity date of the $30.9 million variable rate construction loan on the Cobblestone Plaza development property was extended to February 2013 at an interest rate of LIBOR + 350 basis points; and · The maturity date of the $11.0 million construction loan on the South Elgin Commonsproperty in a suburb of Chicago was extended to September 2013 at an interest rate of LIBOR + 325 basis points. Construction Financing · Draws totaling approximately $18.8 million were made on the variable rate construction loan at the Eddy Street Commons development project; and · We used proceeds from our unsecured revolving credit facility, other borrowings and cash totaling approximately $30.0 million for other development and redevelopment activities. Repayments of Outstanding Indebtedness · We used approximately $57 million of proceeds from our May 2009 common share offering to pay down the outstanding balance on our unsecured revolving credit facility; · We repaid the $11.8 million fixed rate loan on our Boulevard Crossing operating property in Kokomo, Indiana and contributed the related asset to the unsecured revolving credit facility collateral pool; and · In addition, we partially paid down the balances of various permanent and construction loans in 2009 in connection with the extensions of their respective maturity dates.The aggregate amount of such paydowns was $32.4 million in 2009. Other Financing-Related Activities · We utilized our unsecured revolving credit facility to contribute approximately $8.8 million of equity to our Parkside Town Commons unconsolidated joint venture property in Raleigh, North Carolina. Our joint venture partner also made a contribution as a means to reduce the joint venture’s outstanding variable rate debt; · We placed an interest rate hedge on the $20.0 million variable rate loan maturing in December 2011 on our Glendale Town Center operating property in Indianapolis, Indiana.This hedge fixed the interest rate at 4.40% for the full term; and · We placed an interest rate hedge on the $19.7 million variable rate loan maturing in December 2011on our Bayport Commons operating property in Oldsmar, Florida.This hedge fixed the interest rate at 4.48% for the full term; Common Equity Offering · In May 2009, we completed an offering of 28,750,000 common shares at an offering price of $3.20 per share for net proceeds of approximately $87.5 million.Approximately $57 million of the net proceeds were used to reduce the outstanding balance on our unsecured revolving credit facility.The remaining proceeds were initially retained and a portion subsequently used to retire outstanding indebtedness as described above. 2009 Development and Redevelopment Activities · In the second quarter of 2009, we completed South Elgin Commons, Phase I, a 45,000 square foot LA Fitness facility located in a suburb of Chicago, Illinois, and transitioned it into our operating portfolio; · We partially completed the construction of Cobblestone Plaza, a 138,000 square foot neighborhood shopping center located in Ft. Lauderdale, Florida. This property was 73.9% leased or committed as of December 31, 2009 and is anchored by Whole Foods, Staples, and Party City; and 4 · We substantially completed the construction of the retail and office components of Eddy Street Commons, Phase I, a 465,000 square foot center located in South Bend, Indiana that includes a 300,000 square foot non-owned multi-family component.This project was 72.4% leased or committed as of December 31, 2009 and is anchored by Follett Bookstore and the University of Notre Dame. · No new development projects were commenced in 2009. As of December 31, 2009, we had a redevelopment pipeline that included five properties undergoing various stages of redevelopment: · Bolton Plaza, Jacksonville, Florida. This 173,000 square foot neighborhood shopping center was previously anchored by Wal-Mart.We recently executed a 66,500 square foot lease with Academy Sports & Outdoors to anchor this center and expect this tenant to open during the second half of 2010. We currently estimate the cost of this redevelopment to be approximately $5.7 million; · Coral Springs Plaza, Boca Raton, Florida.In early 2009, Circuit City declared bankruptcy and vacated this center.We recently executed a 47,000 square foot lease with Toys “R” Us/Babies “R” Us to occupy 100% of this center.We expect this tenant to open during the second half of 2010. We currently estimate the cost of this redevelopment to be approximately $4.5 million; · Courthouse Shadows, Naples, Florida. In 2008, we transferred this 135,000 square foot neighborhood shopping center from our operating portfolio to our redevelopment pipeline. We intend to modify the existing facade and pylon signage and upgrade the landscaping and lighting. In 2009, Publix purchased the lease of the former anchor tenant and made certain improvements on the space. We currently anticipate our total investment in the redevelopment at Courthouse Shadows will be approximately $2.5 million; · Four Corner Square, Seattle, Washington. In 2008, we transferred this 29,000 square foot neighborhood shopping center from our operating portfolio to our redevelopment pipeline. In addition to the existing center, we also own an adjacent ten acres of land in our shadow pipeline that may be used as part of the redevelopment. We currently estimate the cost of this redevelopment to be approximately $0.5 million; and · Shops at Rivers Edge, Indianapolis, Indiana. In 2008, we purchased this 111,000 square foot neighborhood shopping center with the intent to redevelop it. The current anchor tenant’s lease at this property expires on March 31, 2010.The tenant may continue to occupy the space for a period of time while the Company markets the space to several potential anchor tenants.We currently estimate the cost of this redevelopment to be approximately $2.5 million which may increase depending on the outcome of current negotiations with potential anchor tenants. · No new redevelopment projects were commenced in 2009. 2009 Property Dispositions In 2009, as part of our regular quarterly review, we determined that it was appropriate to write off the net book value on the Galleria Plaza operating property in Dallas, Texas and recognize a non-cash impairment charge of $5.4 million.Our estimated future cash flows, which considered recent negative property-specific events, were anticipated to be insufficient to recover the carrying value due to significant ground lease obligations and expected future required capital expenditures.We conveyed the title to the property to the ground lessor in the fourth quarter of 2009. 2009 Cash Distributions In 2009, we declared quarterly per share cash distributions for the following periods: First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter (paid in January 2010) $ Full Year $ 5 Business Objectives and Strategies Our primary business objectives are to increase the cash flow and consequently the value of our properties, achieve sustainable long-term growth and maximize shareholder value primarily through the operation, development, redevelopment and select acquisition of well-located community and neighborhood shopping centers.We invest in properties where cost effective renovation and expansion programs, combined with effective leasing and management strategies, can combine to improve the long-term values and economic returns of our properties.The Company believes that certain of its properties represent opportunities for future renovation and expansion. We seek to implement our business objectives through the following strategies, each of which is more completely described in the sections that follow: · Operating Strategy: Maximizing the internal growth in revenue from our operating properties by leasing and re-leasing those properties to a diverse group of retail tenants at increasing rental rates, when possible, and redeveloping certain properties to make them more attractive to existing and prospective tenants or to permit additional or more productive uses of the properties; · Growth Strategy: Using debt and equity capital prudently to redevelop or renovate our existing properties and to selectivelyacquire and develop additional shopping centers on land parcels that we currently own where we project that investment returns would meet or exceed internal benchmarks for above average returns; and · Financing and Capital Preservation Strategy: Financing our capital requirements with borrowings under our existing credit facility and newly issued secured debt, internally generated funds and proceeds from selling properties that no longer fit our strategy, investment in strategic joint ventures and by accessing the public securities markets when market conditions permit. Operating Strategy. Our primary operating strategy is to maximize rents and maintain or increase occupancy levels by attracting and retaining a strong and diverse tenant base. Most of our properties are in regional and neighborhood trade areas with attractive demographics, which has allowed us to maintain and, in some cases, increase occupancy and rental rates. We seek to implement our operating strategy by, among other things: · maintaining efficient leasing and property management strategies to emphasize and maximize rent growth and cost-effective facilities; · maintaining a diverse tenant mix in an effort to limit our exposure to the financial condition of any one tenant; · maintaining strong tenant and retailer relationships in order to avoid rent interruptions and reduce marketing, leasing and tenant improvement costs that result from re-tenanting space; · maximizing the occupancy of our existing operating portfolio; · increasing rental rates upon the renewal of expiring leases or re-leasing space to new tenants while minimizing vacancy to the extent possible; and · taking advantage of under-utilized land or existing square footage, or reconfiguring properties for better use. We employed our operating strategy in 2009 in a number of ways, including maintaining a diverse retail tenant mix with no tenant accounting for more than 3.3% of our annualized base rent. See Item 2, “Properties” for a list of our top tenants by gross leasable area and annualized base rent.We also had a renewed focus on tenant leasing in 2009 and, as a part of that focus, we hired a new executive in April 2009 who has substantial industry experience and is dedicated to developing and managing our leasing strategy.This new leasing executive implemented a number of key initiatives to strengthen our overall leasing program, resulting in the execution of 735,000 square feet of new and renewal leases during 2009, which is the most square feet leased in a single year since we became a public company in 2004. Growth Strategy. While we are focused on conserving capital in the current difficult economic environment, our growth strategy includes the selective deployment of resources to projects that are expected to generate investment returns that meet or exceed our expectations. We intend to implement our investment strategy in a number of ways, including: · evaluating redevelopment and renovation opportunities that we believe will make our properties more attractive for leasing or re-leasing to tenants at increased rental rates where possible; 6 · disposing of selected assets that no longer meet our long-term investment criteria and recycling the capital into assets that provide maximum returns and upside potential in desirable markets; and · selectively pursuing the acquisition of retail properties and portfolios in markets with attractive demographics which we believe can support retail development and therefore attract strong retail tenants. In evaluating opportunities for potential development, redevelopment, acquisition and disposition, we consider a number of factors, including: · the expected returns and related risks associated with investments in these potential opportunities relative to our combined cost of capital to make such investments; · the current and projected cash flow and market value of the property, and the potential to increase cash flow and market value if the property were to be successfully redeveloped; · the price being offered for the property, the current and projected operating performance of the property, the tax consequences of the sale and other related factors; · the current tenant mix at the property and the potential future tenant mix that the demographics of the property could support, including the presence of one or more additional anchors (for example, value retailers, grocers, soft goods stores, office supply stores, or sporting goods retailers), as well as an overall diverse tenant mix that includes restaurants, shoe and clothing retailers, specialty shops and service retailers such as banks, dry cleaners and hair salons, some of which provide staple goods to the community and offer a high level of convenience; · the configuration of the property, including ease of access, abundance of parking, maximum visibility, and the demographics of the surrounding area; and · the level of success of our existing properties, if any, in the same or nearby markets. In 2009, we were successful in executing leases for anchor tenants at two properties in our redevelopment portfolio.We signed a lease for a 47,000 square foot combined Toys “R” Us/Babies “R” Us to occupy 100% of our Coral Springs property in Boca Raton, Florida.We also signed a lease for 66,500 square feet with Academy Sports & Outdoors to anchor our Bolton Plaza property in Jacksonville, Florida.We expect both of these tenants to open for business during the last half of 2010. Financing and Capital Preservation Strategy. We finance our development, redevelopment and acquisition activities seeking to use the most advantageous sources of capital available to us at the time.These sources may include the sale of common or preferred equity through public offerings or private placements, the incurrence of additional indebtedness through secured or unsecured borrowings, investment in real estate joint ventures and the reinvestment of proceeds from the disposition of assets. Our primary finance and capital strategy is to maintain a strong balance sheet with sufficient flexibility to fund our operating and investment activities in a cost-effective way. We consider a number of factors when evaluating our level of indebtedness and when making decisions regarding additional borrowings, including the purchase price of properties to be developed or acquired with debt financing, the estimated market value of our properties and our Company as a whole upon consummation of the refinancing, and the ability of particular properties to generate cash flow to cover expected debt service. As discussed in more detail in Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” the current market conditions have created a necessity for most REITs, including us, to place a significant emphasis on financing and capital preservation strategies.While these conditions continue, along with the current turmoil in the credit markets, our efforts to strengthen our balance sheet are essential to our business. We intend to implement our financing and capital strategies in a number of ways, including: · prudently managing our balance sheet, including reducing the aggregate amount of indebtedness outstanding under our unsecured revolving credit facility so that we have additional capacity available to fund our development and redevelopment projects and pay down maturing debt if refinancing that debt is not feasible; · seeking to extend the maturity dates of and/or refinancing our unsecured revolving credit facility and term loan borrowings, which had a combined aggregate balance of $132.8 million at December 31, 2009 and which both mature in 2011.Our unsecured revolving credit facility has a one-year extension option to February 2012 if we are in compliance with the covenants under the related agreement; 7 · managing our exposure to variable-rate debt through the use of interest rate hedging transactions; · entering into new project-specific construction loans, property loans, and other borrowings; · investing in joint venture arrangements in order to access less expensive capital and to mitigate risk; and · raising additional capital through the issuance of common shares, preferred shares or other securities. In 2009, we implemented our financing and capital strategy in a number of ways, including issuing 28,750,000 common shares at an offering price of $3.20 per common share for net proceeds of $87.5 million.The majority of the net proceeds from this offering were used to repay the borrowings under our unsecured revolving credit facility and pay down other forms of indebtedness. In addition, as discussed above in “Significant 2009 Activities”, we have extended or refinanced all of our 2009 and 2010 debt maturities. We were also able to reduce the amount outstanding under our unsecured revolving credit facility to $78 million, net of additional borrowings, at December 31, 2009 from $105 million at December 31, 2008. Business Segments Our principal business is the ownership, operation, acquisition, development and construction of high-quality neighborhood and community shopping centers in selected markets in the United States. We have aligned our operations into two business segments: (1)real estate operation and development, and (2)construction and advisory services. See Note 14 to the accompanying consolidated financial statements for information on our two business segments and the reconciliation of total segment revenues to total revenues, total segment operating income to operating income, total segment net income to consolidated net income, and total segment assets to total assets for the years ended December31, 2009, 2008 and 2007. Competition The United States commercial real estate market continues to be highly competitive. We face competition from institutional investors, other REITs, and owner-operators engaged in the development, acquisition, ownership and leasing of shopping centers as well as from numerous local, regional and national real estate developers and owners in each of our markets.Some of our competitors may have more resources than we do. We face significant competition in our efforts to lease available space to prospective tenants at our operating, development and redevelopment properties. Generally, the challenging economic conditions have caused a greater than normal amount of space to be available for lease.The nature of the competition for tenants varies depending upon the characteristics of each local market in which we own and manage properties. We believe that the principal competitive factors in attracting tenants in our market areas are location, demographics, rental rates, the presence of anchor stores, competitor shopping centers in the same geographic area and the maintenance and appearance of our properties.There can be no assurance in the future that we will be able to compete successfully with our competitors in our development, acquisition and leasing activities. Government Regulation Americans with Disabilities Act. Our properties must comply with Title III of the Americans with Disabilities Act, or ADA, to the extent that such properties are public accommodations as defined by the ADA. The ADA may require removal of structural barriers to access by persons with disabilities in certain public areas of our properties where such removal is readily achievable. We believe our properties are in substantial compliance with the ADA and that we will not be required to make substantial capital expenditures to address the requirements of the ADA. However, noncompliance with the ADA could result in the imposition of fines or an award of damages to private litigants. The obligation to make readily accessible accommodations is an ongoing one, and we will continue to assess our properties and make alterations as appropriate in this respect. Environmental Regulations. Some properties in our portfolio contain, may have contained or are adjacent to or near other properties that have contained or currently contain underground storage tanks for petroleum products or other hazardous or toxic substances. These operations may have released, or have the potential to release, such substances into the environment. In addition, some of our properties have tenants which may use hazardous or toxic substances in the routine course of their businesses. 8 In general, these tenants have covenanted in their leases with us to use these substances, if any, in compliance with all environmental laws and have agreed to indemnify us for any damages we may suffer as a result of their use of such substances. However, these lease provisions may not fully protect us in the event that a tenant becomes insolvent. Finally, one of our properties has contained asbestos-containing building materials, or ACBM, and another property may have contained such materials based on the date of its construction. Environmental laws require that ACBM be properly managed and maintained, and fines and penalties may be imposed on building owners or operators for failure to comply with these requirements. The laws also may allow third parties to seek recovery from owners or operators for personal injury associated with exposure to asbestos fibers. We are not currently aware of any environmental issues that may materially affect the operation of any of our properties. Insurance We carry comprehensive liability, fire, extended coverage, and rental loss insurance that covers all properties in our portfolio. We believe the policy specifications and insured limits are appropriate and adequate given the relative risk of loss, the cost of the coverage, and industry practice. We do not carry insurance for generally uninsurable losses such as loss from riots, war or acts of God, and, in some cases, flooding. Some of our policies, such as those covering losses due to terrorism and floods, are insured subject to limitations involving large deductibles or co-payments and policy limits that may not be sufficient to cover losses. Offices Our principal executive office is located at 30 S. Meridian Street, Suite 1100, Indianapolis, IN 46204. Our telephone number is (317)577-5600. Employees As of December 31, 2009, we had 90 full-time employees. Of these employees, 69 were “home office” executive and administrative personnel and 21 were on-site construction, facilities management and maintenance personnel. Available Information Our Internet website address is www.kiterealty.com. You can obtain on our website, free of charge, a copy of our Annual Report on Form10-K, our quarterly reports on Form10-Q, our current reports on Form8-K, and any amendments to those reports, as soon as reasonably practicable after we electronically file such reports or amendments with, or furnish them to, the SEC. Our Internet website and the information contained therein or connected thereto are not intended to be incorporated into this Annual Report on Form10-K. Also available on our website, free of charge, are copies of our Code of Business Conduct and Ethics, our Code of Ethics for Principal Executive Officer and Senior Financial Officers, our Corporate Governance Guidelines, and the charters for each of the committees of our Board of Trustees—the Audit Committee, the Corporate Governance and Nominating Committee, and the Compensation Committee. Copies of our Code of Business Conduct and Ethics, our Code of Ethics for Principal Executive Officer and Senior Financial Officers, our Corporate Governance Guidelines, and our committee charters are also available from us in print and free of charge to any shareholder upon request. Any person wishing to obtain such copies in print should contact our Investor Relations department by mail at our principal executive office. ITEM 1A. RISK FACTORS The following factors, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this Annual Report on Form 10-K and presented elsewhere by our management from time to time. These factors, among others, may have a material adverse effect on our business, financial condition, operating results and cash flows, and you should carefully consider them. It is not possible to predict or identify all such factors. You should not consider this list to be a complete statement of all potential risks or uncertainties. Past performance should not be considered an indication of future performance. 9 We have separated the risks into three categories: · risks related to our operations; · risks related to our organization and structure; and · risks related to tax matters. RISKS RELATED TO OUR OPERATIONS Ongoing challenging conditions in the United States and global economy, the challenges being faced by our retail tenants and non-owned anchor tenants and the decrease in demand for retail space may have a material adverse affect on our financial condition and results of operations. We are susceptible to adverse economic developments in the United States. The economy of the United States continued to be very challenged during 2009 and early 2010, and these conditions may persist into the future. There can be no assurance that government responses to disruptions in the economy and in the financial markets will restore consumer confidence. General economic factors that are beyond our control, including, but not limited to,recessions, decreases in consumer confidence, reductions in consumer credit availability, increasing consumer debt levels, rising energy costs, tax rates, continued business layoffs, downsizing and industry slowdowns, and/or rising inflation, could have a negative impact on the business of our retail tenants.In turn, this could have a material adverse effect on our business because current or prospective tenants may, among other things (i) have difficulty paying us rent as they struggle to sell goods and services to consumers, (ii) be unwilling to enter into or renew leases with us on favorable terms or at all, (iii) seek to terminate their existing leases with us or seek downward rental adjustment to such leases, or (iv) be forced to curtail operations or declare bankruptcy.We are also susceptible to other developments that, while not directly tied to the economy, could have a material adverse effect on our business. These developments include relocations of businesses, changing demographics, increased Internet shopping, infrastructure quality, state budgetary constraints and priorities, increases in real estate and other taxes, costs of complying with government regulations or increased regulation, decreasing valuations of real estate, and other factors. In addition, because our portfolio of properties consists primarily of community and neighborhood shopping centers, a decrease in the demand for retail space, due to the economic factors discussed above or otherwise, may have a greater adverse effect on our business and financial condition than if we owned a more diversified real estate portfolio. The market for retail space has been, and could continue to be, adversely affected by weakness in the national, regional and local economies, the adverse financial condition of some large retailing companies, the ongoing consolidation in the retail sector, the excess amount of retail space in a number of markets, and increasing consumer purchases through catalogues or the Internet. To the extent that any of these conditions occur, they are likely to negatively affect market rents for retail space and could materially and adversely affect our financial condition, results of operations, cash flow, the trading price of our common shares and our ability to satisfy our debt service obligations and to pay distributions to our shareholders. Further, we continually monitor events and changes in circumstances that could indicate that the carrying value ofour real estate assets may not be recoverable. The ongoing challenging market conditions could require us to recognize an impairment charge with respect to one or more of our properties. For example, in the third quarter of 2009, we determined to write off the net book value on the Galleria Plaza operating property in Dallas, Texas, and recognized a non-cash impairment charge of $5.4 million. Because of our geographical concentration in Indiana, Florida and Texas, a prolonged economic downturn in these states could materially and adversely affect our financial condition and results of operations. The United States economy was in a recession during 2009, and challenging economic conditions have continued into 2010.Similarly, the specific markets in which we operate continue to face very challenging economic conditions that will likely persist into the future.In particular, as of December 31, 2009, approximately 40% of our owned square footage and approximately 39% of our total annualized base rent is located in Indiana, approximately 21% of our owned square footage and approximately 22% of our total annualized base rent is located in Florida, and approximately 20% of our owned square footage and approximately 17% of our total annualized base rent is located in Texas.This level of concentration could expose us to greater economic risks than if we owned properties in numerous geographic regions. Many states continue to deal with state fiscal budget shortfalls, rising unemployment rates and home foreclosure rates. Continued adverse economic or real estate trends in Indiana, Florida, Texas, or the surrounding regions, or any continued decrease in demand for retail 10 space resulting from the local regulatory environment, business climate or fiscal problems in these states, could materially and adversely affect our financial condition, results of operations, cash flow, the trading price of our common shares and our ability to satisfy our debt service obligations and to pay distributions to our shareholders. Ongoing disruptions in the financial markets could affect our ability to obtain financing for development of our properties and other purposes on reasonable terms, or at all, and have other material adverse effects on our business. Over the last few years, the United States financial and credit markets have experienced significant price volatility, dislocations and liquidity disruptions, which have caused market prices of many financial instruments to fluctuate substantially and the spreads on prospective debt financings to widen considerably. These circumstances have materially impacted liquidity in the financial markets, making terms for certain financings less attractive, and in some cases have resulted in the unavailability of financing. Continued uncertainty in the stock and credit markets may negatively impact our ability to access additional financing for development of our properties and other purposes at reasonable terms, or at all, which may materially adversely affect our business. A prolonged downturn in the financial markets may cause us to seek alternative sources of potentially less attractive financing, and may require us to adjust our business plan accordingly. In addition, we may be unable to obtain permanent financing on development projects we financed with construction loans or mezzanine debt.Our inability to obtain such permanent financing on favorable terms, if at all, could delay the completion of our development projects and/or cause us to incur additional capital costs in connection with completing such projects, either of which could have a material adverse effect on our business and our ability to execute our business strategy. In addition, if we are not successful in refinancing our outstanding debt when it becomes due, we may be forced to dispose of properties on disadvantageous terms, which might adversely affect our ability to service other debt and to meet our other obligations. These events also may make it more difficult or costly for us to raise capital through the issuance of our common stock or preferred stock. The disruptions in the financial markets may have a material adverse effect on the market value of our common stock and have other adverse effects on our business. If our tenants are unable to secure financing necessary to continue to operate their businesses and pay us rent, we could be materially and adversely affected. Many of our tenants rely on external sources of financing to operate their businesses.As discussed above, the United States financial and credit markets continue to experience significant liquidity disruptions, resulting in the unavailability of financing for many businesses.If our tenants are unable to secure financing necessary to continue to operate their businesses, they may be unable to meet their rent obligations to us or enter into new leases with us or be forced to declare bankruptcy and reject our leases, which could materially and adversely affect us. We had approximately $658 million of consolidated indebtedness outstanding as of December 31, 2009, which may have a material adverse effect on our financial condition and results of operations and reduce our ability to incur additional indebtedness to fund our growth. Required repayments of debt and related interest may materially adversely affect our operating performance. We had approximately $658 million of consolidated outstanding indebtedness as of December 31, 2009. Approximately $250 million of this debt is scheduled to mature in 2011.At December 31, 2009, approximately $356million of our debt bore interest at variable rates (approximately $136 million when reduced by our $220 million of interest rate swaps for fixed interest rates). Interest rates are currently low relative to historical levels and may increase significantly in the future. If our interest expense increased significantly, it could materially adversely affect our results of operations. For example, if market rates of interest on our variable rate debt outstanding as of December 31, 2009 increased by 1%, the increase in interest expense on our variable rate debt would decrease future cash flows by approximately $1.4 million annually. We also intend to incur additional debt in connection with projects in our current development, redevelopment and shadow development pipelines, as well as with acquisitions of properties. Our organizational documents do not limit the amount of indebtedness that we may incur. We may borrow new funds to develop or acquire properties. In addition, we may incur or increase our mortgage debt by obtaining loans secured by some or all of the real estate properties we develop or acquire. We also may borrow funds if necessary to satisfy the requirement that we distribute to shareholders at least 90% of our annual REIT taxable income, or otherwise as is necessary or advisable to ensure that we maintain our qualification as 11 a REIT for federal income tax purposes or otherwise avoid paying taxes that can be eliminated through distributions to our shareholders. Our substantial debt could materially and adversely affect our business in other ways, including by, among other things: · requiring us to use a substantial portion of our funds from operations to pay principal and interest, which reduces the amount available for distributions; · placing us at a competitive disadvantage compared to our competitors that have less debt; · making us more vulnerable to economic and industry downturns and reducing our flexibility in responding to changing business and economic conditions; and · limiting our ability to borrow more money for operating or capital needs or to finance acquisitions in the future. Agreements with lenders supporting our unsecured revolving credit facility, unsecured term loan and various other loan agreements contain default provisions which, among other things, could result in the acceleration of principal and interest payments or the termination of the facilities. Our unsecured revolving credit facility, unsecured term loan and various other debt agreements contain certain Events of Default which include, but are not limited to, failure to make principal or interest payments when due, failure to perform or observe any term, covenant or condition contained in the agreements, failure to maintain certain financial and operating ratios and other criteria, misrepresentations and bankruptcy proceedings. In the event of a default under any of these agreements, the lender would have various rights including, but not limited to, the ability to require the acceleration of the payment of all principal and interest due and/or to terminate the agreements, and to foreclose on the properties. The declaration of a default and/or the acceleration of the amount due under any such credit agreement could have a material adverse effect on our business.In addition, certain of our permanent and construction loans contain cross-default provisions which provide that a violation by the Company of any financial covenant set forth in our unsecured revolving credit facility agreement will constitute an event of default under the loans, which could allow the lending institutions to accelerate the amount due under the loans. Mortgage debt obligations expose us to the possibility of foreclosure, which could result in the loss of our investment in a property or group of properties subject to mortgage debt. As of December 31, 2009, a significant amount of our indebtedness was secured by our real estate assets. If a property or group of properties is mortgaged to secure payment of debt and we are unable to meet mortgage payments, the holder of the mortgage or lender could foreclose on the property, resulting in the loss of our investment. Also, certain of these mortgages contain customary covenants which, among other things, limit our ability, without the prior consent of the lender, to further mortgage the property, to enter into new leases or materially modify existing leases, and to discontinue insurance coverage. We are subject to risks associated with hedging agreements. We use a combination of interest rate protection agreements, including interest rate swaps and locks, to manage risk associated with interest rate volatility. This may expose us to additional risks, including a risk that a counterparty to a hedging arrangement may fail to honor its obligations. Developing an effective interest rate risk strategy is complex and no strategy can completely insulate us from risks associated with interest rate fluctuations. There can be no assurance that our hedging activities will have the desired beneficial impact on our results of operations or financial condition. Further, should we choose to terminate a hedging agreement, there could be significant costs and cash requirements involved to fulfill our initial obligation under the hedging agreement. Our performance and value are subject to risks associated with real estate assets and with the real estate industry. Our ability to make expected distributions to our shareholders depends on our ability to generate substantial revenues from our properties. Periods of economic slowdown or recession (including the current challenging economic conditions), rising interest rates or declining demand for real estate, or the public perception that any of these events may occur, could result in a general decline in rents or an increased incidence of defaults under existing leases. Such events would materially 12 and adversely affect our financial condition, results of operations, cash flow, per share trading price of our common shares and ability to satisfy our debt service obligations and to make distributions to our shareholders. In addition, other events and conditions generally applicable to owners and operators of real property that are beyond our control may decrease cash available for distribution and the value of our properties. These events include: · adverse changes in the national, regional and local economic climate, particularly in: Indiana, where approximately 40% of our owned square footage and 39% of our total annualized base rent is located; Florida, where approximately 21% of our owned square footage and 22% of our total annualized base rent is located; and Texas, where approximately 20% of our owned square footage and 17% of our total annualized base rent is located; · tenant bankruptcies; · local oversupply, increased competition or reduction in demand for space; · inability to collect rent from tenants, or having to provide significant tenant concessions; · vacancies or our inability to rent space on favorable terms; · changes in market rental rates; · inability to finance property development, tenant improvements and acquisitions on favorable terms; · increased operating costs, including costs incurred for maintenance, insurance premiums, utilities and real estate taxes; · the need to periodically fund the costs to repair, renovate and re-let space; · decreased attractiveness of our properties to tenants; · weather conditions that may increase or decrease energy costs and other weather-related expenses (such as snow removal costs); · costs of complying with changes in governmental regulations, including those governing usage, zoning, the environment and taxes; · civil unrest, acts of terrorism, earthquakes, hurricanes and other national disasters or acts of God that may result in underinsured or uninsured losses; · the relative illiquidity of real estate investments; · changing demographics; and · changing traffic patterns. Failure by any major tenant with leases in multiple locations to make rental payments to us, because of a deterioration of its financial condition or otherwise, could have a material adverse effect on our results of operations. We derive the majority of our revenue from tenants who lease space from us at our properties. Therefore, our ability to generate cash from operations is dependent on the rents that we are able to charge and collect from our tenants. Our leases generally do not contain provisions designed to ensure the creditworthiness of our tenants. At any time, our tenants may experience a downturn in their business that may significantly weaken their financial condition, particularly during periods of economic uncertainty such as what we are currently experiencing.As a result, our tenants may delay lease commencements, decline to extend or renew leases upon expiration, fail to make rental payments when due, close a number of stores or declare bankruptcy. Any of these actions could result in the termination of the tenant’s leases and the loss of rental income attributable to the terminated leases. In addition, lease terminations by a major tenant or non-owned anchor or a failure by that major tenant or non-owned anchor to occupy the premises could result in lease terminations or reductions in rent by other tenants in the same shopping centers because of contractual co-tenancy termination or rent reduction rights under the terms of some leases.In that event, we may be unable to re-lease the vacated space at attractive rents or at all. The occurrence of any of the situations described above, particularly if it involves a substantial tenant or a non-owned anchor with ground leases in multiple locations, could have a material adverse effect on our results of operations. As of December 31, 2009, the five largest tenants in our operating portfolio in terms of annualized base rent were Publix, PetSmart, Lowe’s Home Improvement, Ross Stores and Dick’s Sporting Goods, representing 3.3%, 2.9%, 2.5%, 2.4%, and 2.3%, respectively, of our total annualized base rent. 13 We face potential material adverse effects from increasing numbers of tenant bankruptcies, and we may be unable to collect balances due from any tenant bankruptcy. Bankruptcy filings by our retail tenants occur from time to time.Such bankruptcies may increase in times of economic uncertainty such as what we are currently experiencing. The number of bankruptcies among United States companies increased in 2009 and current economic conditions suggest this trend could continue. Similarly, bankruptcies of tenants renting space at properties in our portfolio continue to be well above historical levels.We cannot make any assurance that any tenant who files for bankruptcy protection will continue to pay us rent. A bankruptcy filing by or relating to one of our tenants or a lease guarantor would bar all efforts by us to collect pre-bankruptcy debts from that tenant or the lease guarantor, or their property, unless we receive an order permitting us to do so from the bankruptcy court. A tenant or lease guarantor bankruptcy could delay our efforts to collect past due balances under the relevant leases, and could ultimately preclude collection of these sums. If a lease is assumed by the tenant in bankruptcy, all pre-bankruptcy balances due under the lease must be paid to us in full. However, if a lease is rejected by a tenant in bankruptcy, we would have only a general unsecured claim for damages. Any unsecured claim we hold may be paid only to the extent that funds are available and only in the same percentage as is paid to all other holders of unsecured claims, and there are restrictions under bankruptcy laws that limit the amount of the claim we can make if a lease is rejected. As a result, it is likely that we will recover substantially less than the full value of any unsecured claims we hold from a tenant in bankruptcy. We are continually re-leasing vacant spaces resulting from tenant lease terminations. The bankruptcy of a tenant, particularly an anchor tenant, may make it more difficult to lease the remainder of the affected properties. Future tenant bankruptcies could materially adversely affect our properties or impact our ability to successfully execute our re-leasing strategy. Our financial covenants may restrict our operating and acquisition activities. Our unsecured revolving credit facility and unsecured term loan contain certain financial and operating covenants, including, among other things, certain coverage ratios, as well as limitations on our ability to incur debt, make dividend payments, sell all or substantially all of our assets and engage in mergers and consolidations and certain acquisitions. These covenants may restrict our ability to pursue certain business initiatives or certain acquisition transactions. In addition, failure to meet any of the financial covenants could cause an event of default under and/or accelerate some or all of our indebtedness, which could have a material adverse effect on us.We are closely monitoring all of our debt covenants.Maintaining our covenant compliance is an integral aspect of our capital decision making. Our current and future joint venture investments could be adversely affected by our lack of sole decision-making authority, our reliance on joint venture partners’ financial condition, any disputes that may arise between us and our joint venture partners and our exposure to potential losses from the actions of our joint venture partners. As of December 31, 2009, we owned eight of our operating properties through joint ventures. For the twelve months ended December 31, 2009, the eight properties represented approximately 10.5% of our annualized base rent. In addition, one of the properties and a component of another property in our current development pipeline and two properties in our shadow pipeline are currently owned through joint ventures, two of which are accounted for under the equity method as of December 31, 2009 as we do not exercise requisite control for consolidation treatment.We have also entered into an agreement with Prudential Real Estate Investors to pursue joint venture opportunities for the development and selected acquisition of community shopping centers in the United States. These joint ventures involve risks not present with respect to our wholly owned properties, including the following: · we may share decision-making authority with our joint venture partners regarding major decisions affecting the ownership or operation of the joint venture and the joint venture property, such as the sale of the property or the making of additional capital contributions for the benefit of the property, which may prevent us from taking actions that are opposed by our joint venture partners; · prior consent of our joint venture partners may be required for a sale or transfer to a third party of our interests in the joint venture, which restricts our ability to dispose of our interest in the joint venture; · our joint venture partners might become bankrupt or fail to fund their share of required capital contributions, which may delay construction or development of a property or increase our financial commitment to the joint venture; 14 · our joint venture partners may have business interests or goals with respect to the property that conflict with our business interests and goals, which could increase the likelihood of disputes regarding the ownership, management or disposition of the property; · disputes may develop with our joint venture partners over decisions affecting the property or the joint venture, which may result in litigation or arbitration that would increase our expenses and distract our officers and/or trustees from focusing their time and effort on our business, and possibly disrupt the day-to-day operations of the property such as by delaying the implementation of important decisions until the conflict or dispute is resolved; and · we may suffer losses as a result of the actions of our joint venture partners with respect to our joint venture investments and the activities of a joint venture could adversely affect our ability to qualify as a REIT, even though we may not control the joint venture. In the future, we intend to co-invest with third parties through joint ventures that may involve similar or additional risks. We face significant competition, which may impede our ability to renew leases or re-let space as leases expire, require us to undertake unbudgeted capital improvements, or impede our ability to make future developments or acquisitions or increase the cost of these developments or acquisitions. We compete with numerous developers, owners and operators of retail shopping centers for tenants. These competitors include institutional investors, other REITs and other owner-operators of community and neighborhood shopping centers, some of which own or may in the future own properties similar to ours in the same submarkets in which our properties are located, but which have greater capital resources. If our competitors offer space at rental rates below current market rates, or below the rental rates we currently charge our tenants, we may lose potential tenants and we may be pressured to reduce our rental rates below those we currently charge in order to retain tenants when our tenants’ leases expire. As a result, our financial condition, results of operations, cash flow, trading price of our common shares and ability to satisfy our debt service obligations and to pay distributions to our shareholders may be materially adversely affected. As of December 31, 2009, leases were scheduled to expire on a total of approximately 5.9% of the space at our properties in 2010. In addition, increased competition for tenants may require us to make capital improvements to properties that we would not have otherwise planned to make. Any unbudgeted capital improvements we undertake may reduce cash available for distributions to shareholders. Our future developments and acquisitions may not yield the returns we expect or may result in shareholder dilution. We have two properties in our current development pipeline and six properties in our shadow pipeline. New developments and acquisitions are subject to a number of risks, including, but not limited to: · abandonment of development activities after expending resources to determine feasibility; · construction delays or cost overruns that may increase project costs; · our investigation of a property or building prior to our acquisition, and any representations we may receive from the seller, may fail to reveal various liabilities or defects or identify necessary repairs until after the property is acquired, which could reduce the cash flow from the property or increase our acquisition costs; · financing risks; · the failure to meet anticipated occupancy or rent levels; · failure to receive required zoning, occupancy, land use and other governmental permits and authorizations and changes in applicable zoning and land use laws; and · the consent of third parties such as tenants, mortgage lenders and joint venture partners may be required, and those consents may be difficult to obtain or be withheld. In addition, if a project is delayed or if we are unable to lease designated space to anchor tenants, certain tenants may have the right to terminate their leases. If any of these situations occur, development costs for a project will increase, which will result in reduced returns, or even losses, from such investments. In deciding whether to acquire or develop a particular property, we make certain assumptions regarding the expected future performance of that property. If these new properties 15 do not perform as expected, our financial performance may be materially and adversely affected. In addition, the issuance of equity securities as consideration for any acquisitions could be substantially dilutive to our shareholders. We may not be successful in identifying suitable acquisitions or development and redevelopment projects that meet our investment criteria, which may impede our growth. Part of our business strategy is expansion through acquisitions and development and redevelopment projects, which requires us to identify suitable development or acquisition candidates or investment opportunities that meet our criteria and are compatible with our growth strategy. We may not be successful in identifying suitable real estate properties or other assets that meet our development or acquisition criteria, or we may fail to complete developments, acquisitions or investments on satisfactory terms. Failure to identify or complete developments or acquisitions could slow our growth, which could in turn materially adversely affect our operations. Redevelopment activities may be delayed or otherwise may not perform as expected and, in the case of an unsuccessful redevelopment project, our entire investment could be at risk for loss. We currently have five properties in our redevelopment pipeline. We expect to redevelop certain of our other properties in the future. In connection with any redevelopment of our properties, we will bear certain risks, including the risk of construction delays or cost overruns that may increase project costs and make a project uneconomical, the risk that occupancy or rental rates at a completed project will not be sufficient to enable us to pay operating expenses or earn the targeted rate of return on investment, and the risk of incurrence of predevelopment costs in connection with projects that are not pursued to completion. In addition, various tenants may have the right to withdraw from a property if a development and/or redevelopment project is not completed on time. In the case of a redevelopment project, consents may be required from various tenants in order to redevelop a center. In the case of an unsuccessful redevelopment project, our entire investment could be at risk for loss. We may not be able to sell properties when appropriate and could, under certain circumstances, be required to pay certain tax indemnities related to the properties we sell. Real estate property investments generally cannot be sold quickly. In connection with our formation at the time of our IPO, we entered into an agreement that restricts our ability, prior to December31, 2016, to dispose of six of our properties in taxable transactions and limits the amount of gain we can trigger with respect to certain other properties without incurring reimbursement obligations owed to certain limited partners of our Operating Partnership. We have agreed that if we dispose of any interest in six specified properties in a taxable transaction before December31, 2016, we will indemnify the contributors of those properties for their tax liabilities attributable to the built-in gain that exists with respect to such property interest as of the time of our IPO (and tax liabilities incurred as a result of the reimbursement payment). The six properties to which our tax indemnity obligations relate represented approximately 18% of our annualized base rent in the aggregate as of December 31, 2009. These six properties are International Speedway Square, Shops at Eagle Creek, Whitehall Pike, Ridge Plaza Shopping Center, Thirty South and Market Street Village. We also agreed to limit the aggregate gain certain limited partners of our Operating Partnership would recognize, with respect to certain other contributed properties through December31, 2016, to not more than $48million in total, with certain annual limits, unless we reimburse them for the taxes attributable to the excess gain (and any taxes imposed on the reimbursement payments), and take certain other steps to help them avoid incurring taxes that were deferred in connection with the formation transactions. The agreement described above is extremely complicated and imposes a number of procedural requirements on us, which makes it more difficult for us to ensure that we comply with all of the various terms of the agreement and therefore creates a greater risk that we may be required to make an indemnity payment. The complicated nature of this agreement also might adversely impact our ability to pursue other transactions, including certain kinds of strategic transactions and reorganizations. Also, the tax laws applicable to REITs require that we hold our properties for investment, rather than primarily for sale in the ordinary course of business, which may cause us to forego or defer sales of properties that otherwise would be in our best interest. Therefore, we may be unable to adjust our portfolio mix promptly in response to market conditions, which may adversely affect our financial position. In addition, we will be subject to income taxes on gains from the sale of any properties owned by any taxable REIT subsidiary. 16 Potential losses may not be covered by insurance. We do not carry insurance for generally uninsurable losses such as loss from riots, war or acts of God, and, in some cases, flooding. Some of our policies, such as those covering losses due to terrorism and floods, are insured subject to limitations involving large deductibles or co-payments and policy limits that may not be sufficient to cover all losses. If we experience a loss that is uninsured or that exceeds policy limits, we could lose the capital invested in the damaged properties as well as the anticipated future cash flows from those properties. Inflation, changes in building codes and ordinances, environmental considerations, and other factors also might make it impractical or undesirable to use insurance proceeds to replace a property after it has been damaged or destroyed. In addition, if the damaged properties are subject to recourse indebtedness, we would continue to be liable for the indebtedness, even if these properties were irreparably damaged. Insurance coverage on our properties may be expensive or difficult to obtain, exposing us to potential risk of loss. In the future, we may be unable to renew or duplicate our current insurance coverage in adequate amounts or at reasonable prices. In addition, insurance companies may no longer offer coverage against certain types of losses, such as losses due to terrorist acts, environmental liabilities, or other catastrophic events including hurricanes and floods, or, if offered, the expense of obtaining these types of insurance may not be justified. We therefore may cease to have insurance coverage against certain types of losses and/or there may be decreases in the limits of insurance available. If an uninsured loss or a loss in excess of our insured limits occurs, we could lose all or a portion of the capital we have invested in a property, as well as the anticipated future revenue from the property, but still remain obligated for any mortgage debt or other financial obligations related to the property. We cannot guarantee that material losses in excess of insurance proceeds will not occur in the future. If any of our properties were to experience a catastrophic loss, it could seriously disrupt our operations, delay revenue and result in large expenses to repair or rebuild the property. Events such as these could adversely affect our results of operations and our ability to meet our obligations. Rising operating expenses could reduce our cash flow and funds available for future distributions, particularly if such expenses are not offset by corresponding revenues. Our existing properties and any properties we develop or acquire in the future are and will be subject to operating risks common to real estate in general, any or all of which may negatively affect us. The expenses of owning and operating properties are not necessarily reduced when circumstances such as market factors and competition cause a reduction in income from the properties. As a result, if any property is not fully occupied or if rents are being paid in an amount that is insufficient to cover operating expenses, we could be required to expend funds for that property’s operating expenses. As of December 31, 2009, our retail operating portfolio was approximately 90% leased compared to approximately 91% as of December 31, 2008. Our properties continue to be subject to increases in real estate and other tax rates, utility costs, operating expenses, insurance costs, repairs and maintenance and administrative expenses, regardless of such properties’ occupancy rates. Therefore, rising operating expenses could reduce our cash flow and funds available for future distributions, particularly if such expenses are not offset by corresponding revenues. We could incur significant costs related to government regulation and environmental matters. Under various federal, state and local laws, ordinances and regulations, an owner or operator of real estate may be required to investigate and clean up hazardous or toxic substances or petroleum product releases at a property and may be held liable to a governmental entity or to third parties for property damage and for investigation and clean up costs incurred by such parties in connection with contamination. The cost of investigation, remediation or removal of such substances may be substantial, and the presence of such substances, or the failure to properly remediate such substances, may adversely affect the owner’s ability to sell or rent such property or to borrow using such property as collateral. In connection with the ownership, operation and management of real properties, we are potentially liable for removal or remediation costs, as well as certain other related costs, including governmental fines and injuries to persons and property.We may also be liable to third parties for damage and injuries resulting from environmental contamination emanating from the real estate. Some of the properties in our portfolio contain, may have contained or are adjacent to or near other properties that have contained or currently contain underground storage tanks for petroleum products or other hazardous or toxic substances. These operations may have released, or have the potential to release, such substances into the environment. In addition, some of our properties have tenants that may use hazardous or toxic substances in the routine course of their businesses. In general, these tenants have covenanted in their leases with us to use these substances, if any, in compliance 17 with all environmental laws and have agreed to indemnify us for any damages that we may suffer as a result of their use of such substances. However, these lease provisions may not fully protect us in the event that a tenant becomes insolvent. Finally, one of our properties has contained asbestos-containing building materials, or ACBM, and another property may have contained such materials based on the date of its construction. Environmental laws require that ACBM be properly managed and maintained, and may impose fines and penalties on building owners or operators for failure to comply with these requirements. The laws also may allow third parties to seek recovery from owners or operators for personal injury associated with exposure to asbestos fibers. Our properties must also comply with Title III of the Americans with Disabilities Act, or ADA, to the extent that such properties are public accommodations as defined by the ADA. The ADA may require removal of structural barriers to access by persons with disabilities in certain public areas of our properties where such removal is readily achievable. Noncompliance with the ADA could result in imposition of fines or an award of damages to private litigants. Our efforts to identify environmental liabilities may not be successful. We test our properties for compliance with applicable environmental laws on a limited basis. We cannot give assurance that: · existing environmental studies with respect to our properties reveal all potential environmental liabilities; · any previous owner, occupant or tenant of one of our properties did not create any material environmental condition not known to us; · the current environmental condition of our properties will not be affected by tenants and occupants, by the condition of nearby properties, or by other unrelated third parties; or · future uses or conditions (including, without limitation, changes in applicable environmental laws and regulations or the interpretation thereof) will not result in environmental liabilities. Inflation may adversely affect our financial condition and results of operations. Most of our leases contain provisions requiring the tenant to pay its share of operating expenses, including common area maintenance, real estate taxes and insurance.However, increased inflation could have a more pronounced negative impact on our mortgage and debt interest and general and administrative expenses, as these costs could increase at a rate higher than our rents. Also, inflation may adversely affect tenant leases with stated rent increases or limits on such tenant’s obligation to pay its share of operating expenses, which could be lower than the increase in inflation at any given time. Inflation could also have an adverse effect on consumer spending, which could impact our tenants’ sales and, in turn, our average rents, and in some cases, our percentage rents, where applicable. Our share price could be volatile and could decline, resulting in a substantial or complete loss on our shareholders’ investment. The stock markets (including The New York Stock Exchange, or the “NYSE,” on which we list our common shares) have experienced significant price and volume fluctuations. The market price of our common shares could be similarly volatile, and investors in our common shares may experience a decrease in the value of their shares, including decreases unrelated to our operating performance or prospects. Among the market conditions that may affect the market price of our publicly traded securities are the following: · our financial condition and operating performance and the performance of other similar companies; · actual or anticipated differences in our quarterly operating results; · changes in our revenues or earnings estimates or recommendations by securities analysts; · publication by securities analysts of research reports about us or our industry; · additions and departures of key personnel; · strategic decisions by us or our competitors, such as acquisitions, divestments, spin-offs, joint ventures, strategic investments or changes in business strategy; · the reputation of REITs generally and the reputation of REITs with portfolios similar to ours; 18 · the attractiveness of the securities of REITs in comparison to securities issued by other entities (including securities issued by other real estate companies); · an increase in market interest rates, which may lead prospective investors to demand a higher distribution rate in relation to the price paid for our shares; · the passage of legislation or other regulatory developments that adversely affect us or our industry; · speculation in the press or investment community; · actions by institutional shareholders or hedge funds; · changes in accounting principles; · terrorist acts; and · general market conditions, including factors unrelated to our performance. In the past, securities class action litigation has often been instituted against companies following periods of volatility in their stock price. This type of litigation could result in substantial costs and divert our management’s attention and resources. A substantial number of common shares eligible for future sale could cause our common share price to decline significantly. If our shareholders sell, or the market perceives that our shareholders intend to sell, substantial amounts of our common shares in the public market, the market price of our common shares could decline significantly. These sales also might make it more difficult for us to sell equity or equity-related securities in the future at a time and price that we deem appropriate. As of December 31, 2009, we had outstanding 63,062,083 common shares. Of these shares, approximately 62,416,712 are freely tradable, and the remainder of which are mostly held by our “affiliates,” as that term is defined by Rule144 under the Securities Act. In addition, 7,978,498 units of our Operating Partnership are owned by certain of our executive officers and other individuals, and are redeemable by the holder for cash or, at our election, common shares. Pursuant to registration rights of certain of our executive officers and other individuals, we filed a registration statement with the SEC in August 2005 to register 9,115,149 common shares issued (or issuable upon redemption of units in our Operating Partnership) in our formation transactions. As units are redeemed for common shares, the market price of our common shares could drop significantly if the holders of such shares sell them or are perceived by the market as intending to sell them. RISKS RELATED TO OUR ORGANIZATION AND STRUCTURE Our organizational documents contain provisions that generally would prohibit any person (other than members of the Kite family who, as a group, are currently allowed to own up to 21.5% of our outstanding common shares) from beneficially owning more than 7% of our outstanding common shares (or up to 9.8% in the case of certain designated investment entities, as defined in our declaration of trust), which may discourage third parties from conducting a tender offer or seeking other change of control transactions that could involve a premium price for our shares or otherwise benefit our shareholders. Our organizational documents contain provisions that may have an anti-takeover effect and inhibit a change in our management. (1)There are ownership limits and restrictions on transferability in our declaration of trust. In order for us to qualify as a REIT, no more than 50% of the value of our outstanding shares may be owned, actually or constructively, by five or fewer individuals at any time during the last half of each taxable year. To make sure that we will not fail to satisfy this requirement and for anti-takeover reasons, our declaration of trust generally prohibits any shareholder (other than an excepted holder or certain designated investment entities, as defined in our declaration of trust) from owning (actually, constructively or by attribution), more than 7% of the value or number of our outstanding common shares. Our declaration of trust provides an excepted holder limit that allows members of the Kite family (Al Kite, John Kite and Paul Kite, their family members and certain entities controlled by one or more of the Kites), as a group, to own more than 7% of our outstanding common shares, so long as, under the applicable tax attribution rules, no one excepted holder treated as an individual would hold more than 21.5% of our common shares, no two excepted holders treated as individuals would own more than 28.5% of our common shares, no three excepted holders treated as individuals would own more than 35.5% of 19 our common shares, no four excepted holders treated as individuals would own more than 42.5% of our common shares, and no five excepted holders treated as individuals would own more than 49.5% of our common shares. Currently, one of the excepted holders would be attributed all of the common shares owned by each other excepted holder and, accordingly, the excepted holders as a group would not be allowed to own in excess of 21.5% of our common shares. If at a later time, there were not one excepted holder that would be attributed all of the shares owned by the excepted holders as a group, the excepted holder limit would not permit each excepted holder to own 21.5% of our common shares. Rather, the excepted holder limit would prevent two or more excepted holders who are treated as individuals under the applicable tax attribution rules from owning a higher percentage of our common shares than the maximum amount of common shares that could be owned by any one excepted holder (21.5%), plus the maximum amount of common shares that could be owned by any one or more other individual common shareholders who are not excepted holders (7%). Certain entities that are defined as designated investment entities in our declaration of trust, which generally includes pension funds, mutual funds, and certain investment management companies, are permitted to own up to 9.8% of our outstanding common shares, so long as each beneficial owner of the shares owned by such designated investment entity would satisfy the 7% ownership limit if those beneficial owners owned directly their proportionate share of the common shares owned by the designated investment entity. Our Board of Trustees may waive the 7% ownership limit or the 9.8% designated investment entity limit for a shareholder that is not an individual if such shareholder provides information and makes representations to the board that are satisfactory to the board, in its reasonable discretion, to establish that such person’s ownership in excess of the 7% limit or the 9.8% limit, as applicable, would not jeopardize our qualification as a REIT. In addition, our declaration of trust contains certain other ownership restrictions intended to prevent us from earning income from related parties if such income would cause us to fail to comply with the REIT gross income requirements. The various ownership restrictions may: · discourage a tender offer or other transactions or a change in management or control that might involve a premium price for our shares or otherwise be in the best interests of our shareholders; or · compel a shareholder who has acquired our shares in excess of these ownership limitations to dispose of the additional shares and, as a result, to forfeit the benefits of owning the additional shares. Any acquisition of our common shares in violation of these ownership restrictions will be void ab initio and will result in automatic transfers of our common shares to a charitable trust, which will be responsible for selling the common shares to permitted transferees and distributing at least a portion of the proceeds to the prohibited transferees. (2)Our declaration of trust permits our Board of Trustees to issue preferred shares with terms that may discourage a third party from acquiring us. Our declaration of trust permits our Board of Trustees to issue up to 40,000,000 preferred shares, having those preferences, conversion or other rights, voting powers, restrictions, limitations as to distributions, qualifications, or terms or conditions of redemption as determined by our Board. Thus, our Board could authorize the issuance of preferred shares with terms and conditions that could have the effect of discouraging a takeover or other transaction in which holders of some or a majority of our shares might receive a premium for their shares over the then-prevailing market price of our shares. In addition, any preferred shares that we issue likely would rank senior to our common shares with respect to payment of distributions, in which case we could not pay any distributions on our common shares until full distributions were paid with respect to such preferred shares. (3)Our declaration of trust and bylaws contain other possible anti-takeover provisions. Our declaration of trust and bylaws contain other provisions that may have the effect of delaying, deferring or preventing a change in control of our company or the removal of existing management and, as a result, could prevent our shareholders from being paid a premium for their common shares over the then-prevailing market prices. These provisions include advance notice requirements for shareholder proposals and our Board of Trustees’ power to reclassify shares and issue additional common shares or preferred shares and the absence of cumulative voting rights. Certain provisions of Maryland law could inhibit changes in control. Certain provisions of Maryland law may have the effect of inhibiting a third party from making a proposal to acquire us or of impeding a change of control under circumstances that otherwise could provide the holders of our common shares with the opportunity to realize a premium over the then-prevailing market price of such shares, including: · “business combination moratorium/fair price” provisions that, subject to limitations, prohibit certain business combinations between us and an “interested shareholder” (defined generally as any person who beneficially owns 10% or more of the voting power of our shares or an affiliate thereof) for five years after the most 20 recent date on which the shareholder becomes an interested shareholder, and thereafter imposes stringent fair price and super-majority shareholder voting requirements on these combinations; and · “control share” provisions that provide that “control shares” of our company (defined as shares which, when aggregated with other shares controlled by the shareholder, entitle the shareholder to exercise one of three increasing ranges of voting power in electing trustees) acquired in a “control share acquisition” (defined as the direct or indirect acquisition of ownership or control of “control shares” from a party other than the issuer) have no voting rights except to the extent approved by our shareholders by the affirmative vote of at least two thirds of all the votes entitled to be cast on the matter, excluding all interested shares, and are subject to redemption in certain circumstances. We have opted out of these provisions of Maryland law. However, our Board of Trustees may opt to make these provisions applicable to us at any time. Certain officers and trustees may have interests that conflict with the interests of shareholders. Certain of our officers and members of our Board of Trustees own limited partner units in our Operating Partnership. These individuals may have personal interests that conflict with the interests of our shareholders with respect to business decisions affecting us and our Operating Partnership, such as interests in the timing and pricing of property sales or refinancings in order to obtain favorable tax treatment. As a result, the effect of certain transactions on these unit holders may influence our decisions affecting these properties. Departure or loss of our key officers could have an adverse effect on us. Our future success depends, to a significant extent, upon the continued services of ourexisting executive officers.Our executive officers’ experience in real estate acquisition, development and finance are critical elements of our future success. We have employment agreements with each of our executive officers that provided for a term that ended in December 2009, with automatic one-year renewals unless either we or the officer elects not to renew the agreement.These agreements were automatically renewed for our three executive officers through December 31, 2010.If one or more of our key executives were to die, become disabled or otherwise leave the company's employ, we may not be able to replace this person with an executive officer of equal skill, ability, and industry expertise. Until suitable replacements could be identified and hired, if at all, our operations and financial condition could be impaired. We depend on external capital to fund our capital needs. To qualify as a REIT, we will be required to distribute to our shareholders each year at least 90% of our net taxable income excluding net capital gains. In order to eliminate federal income tax, we will be required to distribute annually 100% of our net taxable income, including capital gains. Partly because of these distribution requirements, we will not be able to fund all future capital needs, including capital for property development and acquisitions, with income from operations. We therefore will have to rely on third-party sources of capital, which may or may not be available on favorable terms, if at all. Our access to third-party sources of capital depends on a number of things, including the market’s perception of our growth potential and our current and potential future earnings and our ability to qualify as a REIT for federal income tax purposes. Our rights and the rights of our shareholders to take action against our trustees and officers are limited. Maryland law provides that a director or officer has no liability in that capacity if he or she performs his or her duties in good faith, in a manner he or she reasonably believes to be in our best interests that an ordinarily prudent person in a like position would use under similar circumstances. Our declaration of trust and bylaws require us to indemnify our trustees and officers for actions taken by them in those capacities to the extent permitted by Maryland law. As a result, we and our shareholders may have more limited rights against our trustees and officers than might otherwise exist under common law. Accordingly, in the event that actions taken in good faith by any of our trustees or officers impede the performance of our company, our shareholders’ ability to recover damages from such trustee or officer will be limited. 21 Our shareholders have limited ability to prevent us from making any changes to our policies that they believe could harm our business, prospects, operating results or share price. Our Board of Trustees has adopted policies with respect to certain activities. These policies may be amended or revised from time to time at the discretion of our Board of Trustees without a vote of our shareholders. This means that our shareholders will have limited control over changes in our policies. Such changes in our policies intended to improve, expand or diversify our business may not have the anticipated effects and consequently may adversely affect our business and prospects, results of operations and share price. TAX RISKS Failure of our company to qualify as a REIT would have serious adverse consequences to us and our shareholders. We believe that we have qualified for taxation as a REIT for federal income tax purposes commencing with our taxable year ended December 31, 2004.We intend to continue to meet the requirements for qualification and taxation as a REIT, but we cannot assure shareholders that we will qualify as a REIT. We have not requested and do not plan to request a ruling from the IRS that we qualify as a REIT, and the statements in this Annual Report on Form 10-K are not binding on the IRS or any court. As a REIT, we generally will not be subject to federal income tax on our income that we distribute currently to our shareholders. Many of the REIT requirements, however, are highly technical and complex. The determination that we are a REIT requires an analysis of various factual matters and circumstances that may not be totally within our control. For example, to qualify as a REIT, at least 95% of our gross income must come from specific passive sources, such as rent, that are itemized in the REIT tax laws. In addition, to qualify as a REIT, we cannot own specified amounts of debt and equity securities of some issuers. We also are required to distribute to our shareholders with respect to each year at least 90% of our REIT taxable income (excluding capital gains). The fact that we hold substantially all of our assets through our Operating Partnership and its subsidiaries and joint ventures further complicates the application of the REIT requirements for us. Even a technical or inadvertent mistake could jeopardize our REIT status and, given the highly complex nature of the rules governing REITs and the ongoing importance of factual determinations, we cannot provide any assurance that we will continue to qualify as a REIT. Furthermore, Congress and the IRS might make changes to the tax laws and regulations, and the courts might issue new rulings, that make it more difficult, or impossible, for us to remain qualified as a REIT. If we fail to qualify as a REIT for federal income tax purposes, and are unable to avail ourselves of certain savings provisions set forth in the Internal Revenue Code, we would be subject to federal income tax at regular corporate rates. As a taxable corporation, we would not be allowed to take a deduction for distributions to shareholders in computing our taxable income or pass through long term capital gains to individual shareholders at favorable rates. We also could be subject to the federal alternative minimum tax and possibly increased state and local taxes. We would not be able to elect to be taxed as a REIT for four years following the year we first failed to qualify unless the IRS were to grant us relief under certain statutory provisions. If we failed to qualify as a REIT, we would have to pay significant income taxes, which would reduce our net earnings available for investment or distribution to our shareholders. If we fail to qualify as a REIT, such failure would cause an event of default under our unsecured revolving credit facility and may adversely affect our ability to raise capital and to service our debt.This likely would have a significant adverse effect on our earnings and the value of our securities. In addition, we would no longer be required to pay any distributions to shareholders. If we fail to qualify as a REIT for federal income tax purposes and are able to avail ourselves of one or more of the statutory savings provisions in order to maintain our REIT status, we would nevertheless be required to pay penalty taxes of $50,000 or more for each such failure. We will pay some taxes even if we qualify as a REIT. Even if we qualify as a REIT for federal income tax purposes, we will be required to pay certain federal, state and local taxes on our income and property. For example, we will be subject to income tax to the extent we distribute less than 100% of our REIT taxable income (including capital gains). Additionally, we will be subject to a 4% nondeductible excise tax on the amount, if any, by which dividends paid by us in any calendar year are less than the sum of 85% of our ordinary income, 95% of our capital gain net income and 100% of our undistributed income from prior years. Moreover, if we have net income from “prohibited transactions,” that income will be subject to a 100% tax. In general, prohibited transactions are sales or other dispositions of property held primarily for sale to customers in the ordinary course of business. The determination as to whether a particular sale is a prohibited transaction depends on the facts and circumstances related to that sale. While we will undertake sales of assets if those assets become inconsistent with our long-term strategic or return 22 objectives, we do not believe that those sales should be considered prohibited transactions, but there can be no assurance that the IRS would not contend otherwise. The need to avoid prohibited transactions could cause us to forego or defer sales of properties that our predecessors otherwise would have sold or that it might otherwise be in our best interest to sell. In addition, any net taxable income earned directly by our taxable REIT subsidiaries, or through entities that are disregarded for federal income tax purposes as entities separate from our taxable REIT subsidiaries, will be subject to federal and possibly state corporate income tax. We have elected to treat Kite Realty Holdings, LLC as a taxable REIT subsidiary, and we may elect to treat other subsidiaries as taxable REIT subsidiaries in the future. In this regard, several provisions of the laws applicable to REITs and their subsidiaries ensure that a taxable REIT subsidiary will be subject to an appropriate level of federal income taxation. For example, a taxable REIT subsidiary is limited in its ability to deduct interest payments made to an affiliated REIT. In addition, the REIT has to pay a 100% penalty tax on some payments that it receives or on some deductions taken by the taxable REIT subsidiaries if the economic arrangements between the REIT, the REIT’s tenants, and the taxable REIT subsidiary are not comparable to similar arrangements between unrelated parties. Finally, some state and local jurisdictions may tax some of our income even though as a REIT we are not subject to federal income tax on that income because not all states and localities treat REITs the same way they are treated for federal income tax purposes. To the extent that we and our affiliates are required to pay federal, state and local taxes, we will have less cash available for distributions to our shareholders. REIT distribution requirements may increase our indebtedness. We may be required from time to time, under certain circumstances, to accrue income for tax purposes that has not yet been received. In such event, or upon our repayment of principal on debt, we could have taxable income without sufficient cash to enable us to meet the distribution requirements of a REIT. Accordingly, we could be required to borrow funds or liquidate investments on adverse terms in order to meet these distribution requirements. We may in the future choose to pay dividends in our own common shares, in which case shareholders may be required to pay income taxes in excess of the cash dividends they receive. We may in the future distribute taxable dividends that are payable partly in cash and partly in our common shares. Under existing IRS guidance with respect to taxable years ending on or before December 31, 2011, up to 90% of such a dividend could be payable in our common shares. Taxable shareholders receiving such dividends will be required to include the full amount of the dividend as ordinary income to the extent of our current and accumulated earnings and profits for U.S. federal income tax purposes, regardless of whether such shareholder receives cash, REIT shares or a combination of cash and REIT shares. As a result, a shareholder may be required to pay income tax with respect to such dividends in excess of the cash dividend. If a shareholder sells the REIT shares it receives in order to pay this tax, the sales proceeds may be less than the amount included in income with respect to the dividend, if the market value of our shares decreases following the distribution. Furthermore, with respect to certain non-U.S. stockholders, we may be required to withhold U.S. federal income tax with respect to dividends paid in our common shares. In addition, if a significant number of our shareholders determine to sell shares of our common stock in order to pay taxes owed on dividends, it may put downward pressure on the trading price of our common shares. Dividends paid by REITs generally do not qualify for reduced tax rates. The maximum U.S. federal income tax rate applicable to income from “qualified dividends” payable to U.S. shareholders that are individuals, trusts and estates has been reduced by legislation to 15% (through 2010). Unlike dividends received from a corporation that is not a REIT, the Company’s distributions to individual shareholders generally are not eligible for the reduced rates. Although this legislation does not adversely affect the taxation of REITs or dividends payable by REITs, the more favorable rates applicable to regular corporate qualified dividends could cause investors who are individuals, trusts and estates to perceive investments in REITs to be relatively less attractive than investments in the shares of non-REIT corporations that pay dividends, which could adversely affect the value of the shares of REITs, including our common shares. ITEM 1.B. UNRESOLVED STAFF COMMENTS None 23 ITEM 2. PROPERTIES Retail Operating Properties As of December 31, 2009, we owned interests in a portfolio of 51 retail operating properties totaling approximately 7.9 million square feet of gross leasable area (“GLA”) (including non-owned anchor space).The following tables set forth more specific information with respect to the Company’s retail operating properties as of December 31, 2009: OPERATING RETAIL PROPERTIES - TABLE I Property1 State MSA YearBuilt/Renovated Year Added to Operating Portfolio Acquired, Redeveloped, or Developed Total GLA2 Owned GLA2 Percentage of Owned GLALeased3 Bayport Commons6 FL Oldsmar Developed 90.2% Estero Town Commons6 FL Naples Developed 69.5% Indian River Square FL Vero Beach 1997/2004 Acquired 97.6% International Speedway Square FL Daytona Developed 98.3% King's Lake Square FL Naples Acquired 92.0% Pine Ridge Crossing FL Naples Acquired 95.4% Riverchase Plaza FL Naples 1991/2001 Acquired 100.0% Shops at Eagle Creek FL Naples Redeveloped 55.2% Tarpon Springs Plaza FL Naples Developed 93.3% Wal-Mart Plaza FL Gainesville Acquired 98.0% Waterford Lakes Village FL Orlando Acquired 92.6% Kedron Village GA Atlanta Developed 89.4% Publix at Acworth GA Atlanta Acquired 98.3% The Centre at Panola GA Atlanta Acquired 100.0% Fox Lake Crossing IL Chicago Acquired 81.4% Naperville Marketplace IL Chicago Developed 89.6% South Elgin Commons IL Chicago Developed 100.0% 50 South Morton IN Indianapolis Developed 100.0% 54th & College IN Indianapolis Developed — * Beacon Hill6 IN Crown Point Developed 50.4% Boulevard Crossing IN Kokomo Developed 87.0% Bridgewater Marketplace IN Indianapolis Developed 53.1% Cool Creek Commons IN Indianapolis Developed 98.6% Fishers Station4 IN Indianapolis Acquired 75.2% Geist Pavilion IN Indianapolis Developed 83.6% Glendale Town Center IN Indianapolis 1958/2008 Redeveloped 94.1% Greyhound Commons IN Indianapolis Developed — * Hamilton Crossing Centre IN Indianapolis Acquired 92.3% Martinsville Shops IN Martinsville Developed 58.2% Red Bank Commons IN Evansville Developed 74.2% Stoney Creek Commons IN Indianapolis Developed 100.0% The Centre5 IN Indianapolis Developed 96.5% The Corner IN Indianapolis 1984/2003 Developed 88.4% Traders Point IN Indianapolis Developed 98.2% Traders Point II IN Indianapolis Developed 54.5% Whitehall Pike IN Bloomington Developed 100.0% Zionsville Place IN Indianapolis Developed 100.0% Ridge Plaza NJ Oak Ridge Acquired 82.6% Eastgate Pavilion OH Cincinnati Acquired 100.0% Cornelius Gateway6 OR Portland Developed 62.3% Shops at Otty7 OR Portland Developed 100.0% Burlington Coat Factory8 TX San Antonio 1992/2000 Redeveloped 100.0% Cedar Hill Village TX Dallas Acquired 87.7% Market Street Village TX Hurst 1970/2004 Acquired 77.6% Plaza at Cedar Hill TX Dallas Acquired 79.2% Plaza Volente TX Austin Acquired 85.1% Preston Commons TX Dallas Developed 92.5% Sunland Towne Centre TX El Paso Acquired 91.2% 50th & 12th WA Seattle Developed 100.0% Gateway Shopping Center9 WA Seattle Developed 91.9% Sandifur Plaza6 WA Pasco Developed 82.5% TOTAL 90.1% 24 OPERATING RETAIL PROPERTIES - TABLE I (continued) * Property consists of ground leases only and, therefore, no Owned GLA. 54th & College is a single ground lease property; Greyhound Commons has two of four outlots leased. 1 All properties are wholly owned, except as indicated. Unless otherwise noted, each property is owned in fee simple by the Company. 2 Owned GLA represents gross leasable area that is owned by the Company. Total GLA includes Owned GLA, square footage attributable to non-owned anchor space, and non-owned structures on ground leases. 3 Percentage of Owned GLA Leased reflects Owned GLA/NRA leased as ofDecember 31, 2009, except for Greyhound Commons and 54th & College (see * ). 4 This property is divided into two parcels: a grocery store and small shops. The Company owns a 25% interest in the small shops parcel through a joint venture and a 100% interest in the grocery store. The joint venture partner is entitled to an annual preferred payment of $96,000. All remaining cash flow is distributed to the Company. 5 The Company owns a 60% interest in this property through a joint venture with a third party that manages the property. 6 The Company owns and manages the following properties through joint ventures with third parties: Bayport Commons (60%); Beacon Hill (50%); Cornelius Gateway (80%); Estero Town Commons (40%); and Sandifur Plaza (95%). 7 The Company does not own the land at this property. It has leased the land pursuant to two ground leases that expire in 2017. The Company has six five-year options to renew this lease. 8 The Company does not own the land at this property. It has leased the land pursuant to a ground lease that expires in 2012. The Company has six five-year renewal options and a right of first refusal to purchase the land. 9 The Company owns a 50% interest in Gateway Shopping Center through a joint venture with a third party. The joint venture partner and manages the property. 25 OPERATING RETAIL PROPERTIES – TABLE II Property State MSA Encumbrances Annualized Base Rent Revenue1 Annualized Ground Lease Revenue Annualized Total Retail Revenue Percentage of Annualized Total Retail Revenue Base Rent Per Leased Owned GLA2 Major Tenants and Non-Owned Anchors3 Bayport Commons FL Tampa $ $— 2.65% Petsmart, Best Buy, Michaels Estero Town Commons4 FL Naples 2.14% Lowe's Home Improvement, Mattress Giant Indian River Square FL Vero Beach — 2.40% Beall's, Target (non-owned), Lowe's Home Improvement (non-owned), Office Depot International Speedway Square FL Daytona 4.58% Bed, Bath & Beyond, Stein Mart, Old Navy, Staples, Michaels, Dick’s Sporting Goods King's Lake Square FL Naples — — 1.75% Publix, Retro Fitness Pine Ridge Crossing FL Naples — 2.51% Publix, Target (non-owned), Beall's (non-owned) Riverchase Plaza FL Naples — 1.87% Publix Shops at Eagle Creek FL Naples — — 1.08% Staples, Lowe’s (non-owned) Tarpon Springs Plaza FL Naples 3.19% Cost Plus, AC Moore, Staples Wal-Mart Plaza FL Gainesville — — 1.59% Books-A-Million, Save-A-Lot, Wal-Mart Waterford Lakes Village FL Orlando — — 1.41% Winn-Dixie Kedron Village GA Atlanta — 3.98% Target (non-owned), Bed Bath & Beyond, Ross Dress for Less, PETCO Publix at Acworth GA Atlanta — — 1.26% Publix The Centre at Panola GA Atlanta — 1.47% Publix Fox Lake Crossing IL Chicago — 1.86% Dominick's Finer Foods Naperville Marketplace IL Chicago — — 1.62% TJ Maxx, PetSmart South Elgin Commons IL Chicago — 1.40% LA Fitness 50 South Morton IN Indianapolis — — 0.19% 54th & College IN Indianapolis — — 0.43% — The Fresh Market (non-owned) Beacon Hill IN Crown Point — 0.86% Strack & VanTill (non-owned) Boulevard Crossing IN Kokomo — — 2.46% PETCO, TJ Maxx, Kohl's (non-owned) Bridgewater Marketplace IN Indianapolis — 0.41% Walgreens (non-owned) Cool Creek Commons IN Indianapolis — 3.34% The Fresh Market, Stein Mart, Cardinal Fitness Fishers Station IN Indianapolis — 1.67% Marsh Supermarkets Geist Pavilion IN Indianapolis — 1.53% Partytree Superstore, Ace Hardware Glendale Town Center IN Indianapolis — 3.65% Federated Dept Store, Kerasotes Theater, Staples, Indianapolis Library, Lowe's Home Improvement Center (non-owned), Target (non-owned), Walgreens (non-owned) Greyhound Commons IN Indianapolis — — 0.34% — Lowe's Home Improvement Center (non-owned) Hamilton Crossing Centre IN Indianapolis — 2.30% Office Depot Martinsville Shops IN Martinsville — — 0.16% Walgreens (non-owned) Red Bank Commons IN Evansville — — 0.62% Wal-Mart (non-owned), Home Depot (non-owned) Stoney Creek Commons IN Indianapolis — — 0.77% Lowe's Home Improvement (non-owned), HH Gregg, Office Depot The Centre4 IN Indianapolis — — 1.76% Osco Drug The Corner IN Indianapolis — 0.95% Hancock Fabrics Traders Point IN Indianapolis 7.32% Dick's Sporting Goods, Kerasotes Theater, Marsh, Bed, Bath & Beyond, Michaels, Old Navy, Petsmart Traders Point II IN Indianapolis — — 1.17% Whitehall Pike IN Bloomington — 1.69% Lowe's Home Improvement Center Zionsville Place IN Indianapolis — — 0.39% Ridge Plaza NJ Oak Ridge — 2.60% A&P Grocery, CVS Eastgate Pavilion OH Cincinnati — 3.98% Best Buy, Dick's Sporting Goods, Value City Furniture, Petsmart 26 OPERATING RETAIL PROPERTIES – TABLE II (continued) Property State MSA Encumbrances Annualized Base Rent Revenue1 Annualized Ground Lease Revenue Annualized Total Retail Revenue Percentage of Annualized Total Retail Revenue Base Rent Per LeasedOwned GLA2 Major Tenants and Non-Owned Anchors3 Cornelius Gateway OR Portland — — 0.43% Fedex/Kinkos Shops at Otty OR Portland — 0.68% Wal-Mart (non-owned) Burlington Coat Factory TX San Antonio — — 0.85% Burlington Coat Factory Cedar Hill Village TX Dallas — — 1.05% 24 Hour Fitness, JC Penny (non-owned) Market Street Village TX Hurst — 2.64% Jo-Ann Fabric, Ross Dress for Less, Office Depot Plaza at Cedar Hill TX Dallas — 5.27% Hobby Lobby, Office Max, Ross Dress for Less, Marshalls, Sprouts Farmers Market Plaza Volente TX Austin 3.38% H-E-B Grocery Preston Commons TX Dallas — 1.06% Lowe's Home Improvement (non-owned) Sunland Towne Centre TX El Paso 4.55% Petsmart, Ross Dress for Less, HMY Roomstore, Kmart, Bed Bath & Beyond, Furniture Factory 50th & 12th WA Seattle — 0.79% Walgreens Gateway Shopping Center4 WA Seattle 3.59% Petsmart, Ross Dress for Less, Rite Aid, Party City, Kohl’s (non-owned) Sandifur Plaza WA Pasco — — 0.33% Walgreens (non-owned) TOTAL $ 100% 1 Annualized Base Rent Revenue represents the contractual rent for December 2009 for each applicable property, multiplied by 12. This table does not include Annualized Base Rent from development property tenants open for business as of December 31, 2009. 2 Owned GLA represents gross leasable area that is owned by the Company. Total GLA includes Owned GLA, square footage attributable to non-owned anchor space and non-owned structures on ground leases. 3 Represents the three largest tenants that occupy at least 10,000 square feet of GLA at the property, including non-owned anchors. 4 A third party manages this property. 27 Commercial Properties As of December 31, 2009, we owned interests in three operating commercial properties totaling approximately 0.5 million square feet of net rentable area (“NRA”) and an associated parking garage.The following sets forth more specific information with respect to the Company’s commercial properties as of December 31, 2009: OPERATING COMMERCIAL PROPERTIES Property MSA Year Built/ Renovated Acquired, Redeveloped or Developed Encumbrances Owned NRA Percentage of Owned NRA Leased Annualized Base Rent1 Percentage of Annualized Commercial Base Rent Base Rent Per Leased Sq. Ft. Major Tenants Indiana 30 South2 Indianapolis 1905/2002 Redeveloped $ 93.6% $ 77.1% $ Indiana Supreme Court, City Securities, Kite Realty Group Pen Products Indianapolis Developed — 100.0% 12.9% Indiana Dept. of Administration Union Station Parking Garage3 Indianapolis Acquired — N/A N/A N/A N/A N/A Denison Parking Management Agreement Indiana State Motorpool Indianapolis Developed 100.0% 9.9% Indiana Dept. of Administration TOTAL $ 96.2% $ 100.0% $ 1 Annualized Base Rent represents the monthly contractual rent for December 2009 for each applicable property, multiplied by 12. 2 Annualized Base Rent includes $779,507 from the Company and subsidiaries as of December 31, 2009. 3 The garage is managed by a third party. 28 Retail Development Properties In addition to our operating retail properties, as of December 31, 2009, we owned two retail development properties that are expected to contain approximately 0.6 million square feet of gross leasable area (including non-owned anchor space) upon completion. The following sets forth more specific information with respect to the Company’s retail development properties as of December 31, 2009: Current Development Projects Company Ownership %1 MSA Encumbrances Actual/ ProjectedOpening Date2 Projected Owned GLA3 Projected Total GLA4 Percent of Owned GLA Occupied5 Percent of Owned GLA Pre-Leased/ Committed6 Total Estimated Project Cost7 Cost Incurred as of December 31, 20097 Major Tenants and Non-owned Anchors Cobblestone Plaza, FL1 50% Ft. Lauderdale $ Q2 2009 17.7% 73.9% $ $ Staples, Whole Foods, Party City Eddy Street Commons, IN – I8 100% South Bend Q3 2009 41.3% 72.4% Follett Bookstore, Other Retail, University of Notre Dame Total Current Development Projects $ 30.8% 73.1% $ $ Cost incurred as of 12/31/2009 included in Construction in progress on consolidated balance sheet9 $ 1 The Company owns Cobblestone Plaza through a joint venture. 2 Opening Date is defined as the first date a tenant is open for business or a ground lease payment is made. Stabilization (i.e., 85% occupied) typically occurs within six to twelve months after the opening date. 3 Projected Owned GLA represents gross leasable area we project we will own. It excludes square footage that we project will be attributable to non-owned outlot structures on land owned by us and expected to be ground leased to tenants. It also excludes non-owned anchor space. 4 Projected Total GLA includes Projected Owned GLA, projected square footage attributable to non-owned outlot structures on land that we own, and non-owned anchor space that currently exists or is under construction. 5 Includes tenants that have taken possession of their space or have begun paying rent. 6 Excludes outlot land parcels owned by the Company and ground leased to tenants. Includes leases under negotiation for approximately 8,411 square feet for which the Company has signed non-binding letters of intent. 7 Dollars in thousands. Reflects both the Company’s and partners’ share of costs, except for Eddy Street Commons (see Note 8). 8 The Company is the master developer for this project. The total estimated cost of the mixed-use component of the project is approximately $70 million, the Company’s share of which is approximately $35 million. The remaining $35 million of the project cost is attributable to apartments which will be funded and owned by a third party. The Company has also entered into a 50/50 joint venture with White Lodging Services Corporation and commenced construction of a 119 room Fairfield Inn and Suites, limited service hotel. The Company’s share of the cost of this hotel is approximately $5.5 million which will be funded by a third-party construction loan. 9 Cost incurred is reclassified to fixed assets on the consolidated balance sheet on a pro-rata basis as portions of the asset are placed in service. 29 Redevelopment Properties In addition to our current development pipeline, as displayed in the table above, as of December 31, 2009, we owned five retail redevelopment properties that contain approximately 0.5 million square feet of gross leasable area. The following sets forth more specific information with respect to the Company’s retail redevelopment properties as of December 31, 2009: Redevelopment Projects1 Company Ownership % MSA Encumbrances Existing Owned GLA Projected Owned GLA2 Projected Total GLA3 Total Estimated Project Cost4 Cost Incurred as of December 31, 20094 Major Tenants and Non-owned Anchors Shops at Rivers Edge, IN 100% Indianapolis $ $ $ 39 Pending Bolton Plaza, FL 100% Jacksonville — Academy Sports & Outdoors Courthouse Shadows, FL 100% Naples — Publix, Office Max Four Corner Square, WA 100% Seattle — 40 Johnson Hardware Store Coral Springs Plaza, FL 100% Boca Raton — Toys “R” Us/Babies “R” Us Total Redevelopment Projects $ $ $ 1 Redevelopment properties have been removed from the operating portfolio statistics. 2 Projected Owned GLA represents gross leasable area we project we will own. It excludes square footage that we project will be attributable to non-owned outlot structures on land owned by us and expected to be ground leased to tenants. It also excludes non-owned anchor space. 3 Projected Total GLA includes Projected Owned GLA, projected square footage attributable to non-owned outlot structures on land that we own, and non-owned anchor space that currently exists or is under construction. 4 Dollars in thousands. Reflects both the Company’s and partners’ share of costs. 30 Other Development Activity In addition to our current retail development and redevelopment pipeline, as displayed in the tables above, we have a “shadow” development pipeline, which includes land parcels that are in various stages of preparation for construction to commence, including pre-leasing activity and negotiations for third party financings.As of December 31, 2009, this visible shadow pipeline consisted of six projects that are expected to contain approximately 2.8 million square feet at a total estimated project cost of approximately $304.9 million, our share of which is expected to be approximately $141.5 million, including our share of the unconsolidated project. Project MSA KRG Ownership % Encumbrances Estimated Start Date Estimated Total GLA1 Total Estimated Project Cost1,2 Cost Incurred as of Dec. 31, 20092 Potential Tenancy Unconsolidated– Parkside Town Commons, NC3 Raleigh 40% $ TBD $ $ Frank Theatres, Discount Department Store, Jr. Boxes, Restaurants KRG Current Share of Unconsolidated Project Cost3 $ $ $ 20% 40% Consolidated – Delray Marketplace, FL4 Delray Beach 50% $ TBD $ $ Publix, Frank Theatres, Jr. Boxes, Shops, Restaurants Maple Valley, WA5 Seattle 100% — TBD Hardware Store, Shops Broadstone Station, NC Raleigh 100% — TBD Super Wal-Mart (non-owned), Shops, Pad Sales, Jr. Boxes South Elgin Commons, IL – II Chicago 100% — TBD Jr. Boxes, Super Target (non-owned), LA Fitness New Hill Place, NC – I6 Raleigh 100% — TBD Target, Frank Theatres TOTAL $ KRG Current Share of Consolidated Project Cost $ $ 1 Total Estimated Project Cost and Estimated Total GLA based on preliminary site plans and includes non-owned anchor space that exists or is currently under construction. 2 Dollars in thousands. Reflects both the Company’s and partners’ share of costs. 3 Parkside Town Commons is owned through a joint venture with Prudential Real Estate Investors. The Company’s interest in this joint venture is 40% as of December 31, 2009 and will be reduced to 20% at the time of project specific construction financing. 4 The Company owns Delray Marketplace through a joint venture (preferred return, then 50%). 5 “Total Estimated Project Cost” includes a portion of the acquisition cost of the Four Corner Square shopping center which is a component of the Maple Valley redevelopment. 31 Land Held for Future Development As of December 31, 2009, we owned interests in land parcels comprising approximately 95 acres that may be used for future expansion of existing properties, development of new retail or commercial properties or sold to third parties. Tenant Diversification No individual retail or commercial tenant accounted for more than 3.3% of the portfolio’s annualized base rent for the year ended December 31, 2009. The following table sets forth certain information for the largest 10 tenants and non-owned anchor tenants (based on total GLA) open for business or for which ground lease payments are being made at the Company’s retail properties based on minimum rents in place as of December 31, 2009: TOP 10 RETAIL TENANTS BY GROSS LEASABLE AREA Tenant Number of Locations Total GLA Number of Leases Company Owned GLA1 Number of Anchor Owned Locations Anchor Owned GLA2 Lowe's Home Improvement3 8 2 6 Target 6 0 0 6 Wal-Mart 4 1 3 Publix 6 6 0 0 Federated Department Stores 1 1 0 0 Dick's Sporting Goods 3 3 0 0 Ross Stores 5 5 0 0 Petsmart 6 6 0 0 Home Depot 1 0 0 1 Bed Bath & Beyond 5 5 0 0 45 29 16 1 Excludes the estimated size of the structures located on land owned by the Company and ground leased to tenants. 2 Includes the estimated size of the structures located on land owned by the Company and ground leased to tenants. 3 The Company has entered into one ground lease with Lowe’s Home Improvement for a total of 163,000 square feet, which is included in Anchor Owned GLA. 32 The following table sets forth certain information for the largest 25 tenants open for business at the Company’s retail and commercial properties based on minimum rents in place as of December 31, 2009: TOP 25 TENANTS BY ANNUALIZED BASE RENT1,2 Tenant Type of Property Number of Locations Leased GLA/NRA3 % of Owned GLA/NRA of the Portfolio Annualized Base Rent1,2 Annualized Base Rent per Sq. Ft. % of Total Portfolio Annualized Base Rent Publix Retail 6 5.2% $ $ 3.3% Petsmart Retail 6 2.6% 2.9% Lowe's Home Improvement Retail 2 2.3% 2.5% Ross Stores Retail 5 2.6% 2.4% Dick's Sporting Goods Retail 3 3.1% 2.3% State of Indiana Commercial 3 3.8% 2.3% Marsh Supermarkets Retail 2 2.2% 2.3% Bed Bath & Beyond Retail 5 2.4% 2.2% Office Depot Retail 5 2.3% 1.9% Indiana Supreme Court Commercial 1 1.3% 1.9% Staples Retail 4 1.6% 1.7% HEB Grocery Company Retail 1 1.9% 1.6% Best Buy Retail 2 1.3% 1.3% Kmart Retail 1 2.0% 1.2% LA Fitness Retail 1 0.8% 1.2% Michaels Retail 3 1.2% 1.2% TJX Companies Retail 3 1.6% 1.2% Kerasotes Theaters4 Retail 2 0.8% 1.1% Dominick's Retail 1 1.2% 1.1% City Securities Corporation Commercial 1 0.7% 1.1% The Great Atlantic & Pacific Tea Co. Retail 1 1.0% 1.1% Petco Retail 3 0.7% 0.8% Beall's Retail 2 1.4% 0.8% Old Navy Retail 2 0.7% 0.7% Burlington Coat Factory Retail 1 1.9% 0.7% TOTAL 46.8% $ $ 40.8% 1 Annualized base rent represents the monthly contractual rent for December 2009 for each applicable tenant multiplied by 12. 2 Excludes tenants at development properties that are designated as Build-to-Suits for sale. 3 Excludes the estimated size of the structures located on land owned by the Company and ground leased to tenants. 4 Annualized Base Rent per square foot is adjusted to account for the estimated square footage attributed to structures on land owned by the Company and ground leased to tenants. 33 Geographic Information The Company owns 51 operating retail properties, totaling approximately 5.0 million of owned square feet in nine states. As of December 31, 2009, the Company owned interests in three operating commercial properties, totaling approximately 0.5 million square feet of net rentable area, and an associated parking garage. All of these commercial properties are located in the state of Indiana. The following table summarizes the Company’s operating properties by state as of December 31, 2009: Number of Operating Properties1 OwnedGLA/NRA2 Percent of Owned GLA/NRA Total Number of Leases Annualized Base Rent3 Percent of Annualized Base Rent Annualized Base Rent per Leased Sq. Ft. Indiana 24 39.7% $ 38.9% $ ·Retail 20 30.6% 28.8% ·Commercial 4 9.1% 14 10.1% Florida 11 21.4% 21.6% Texas 7 20.0% 76 17.2% Georgia 3 5.5% 58 6.4% Washington 3 2.3% 18 4.2% Ohio 1 4.3% 7 3.8% Illinois 3 4.1% 18 4.6% New Jersey 1 2.1% 13 2.5% Oregon 2 0.6% 13 0.8% 55 100.0% $ 100.0% $ 1 This table includes operating retail properties, operating commercial properties, and ground lease tenants who commenced paying rent as of December 31, 2009. 2 Owned GLA/NRA represents gross leasable area or net leasable area owned by the Company.It does not include 30 parcels or outlots owned by the Company and ground leased to tenants, which contain 20 non-owned structures totaling approximately 466,604 square feet.It also excludes the square footage of Union Station Parking Garage. 3 Annualized Base Rent excludes $2,957,572 in annualized ground lease revenue attributable to parcels and outlots owned by the Company and ground leased to tenants. Lease Expirations Approximately 6.4% of total annualized base rent and approximately 5.9% of total GLA/NRA expire in 2010. The following tables show scheduled lease expirations for retail and commercial tenants and development and redevelopment property tenants open for business as of December 31, 2009, assuming none of the tenants exercise renewal options. The tables include tenants open for business at operating retail and commercial properties as of December 31, 2009. LEASE EXPIRATION TABLE – OPERATING PORTFOLIO1 Number of Expiring Leases1,2 Expiring GLA/NRA3 % of Total GLA/NRA Expiring Expiring Annualized Base Rent4 % of Total Annualized Base Rent Expiring Annualized Base Rent per Sq. Ft. Expiring Ground Lease Revenue 84 5.9% $ 6.4% $ $ 0 13.6% 10.4% 0 8.0% 10.1% 0 73 9.6% 8.9% 0 76 10.4% 10.8% 62 12.8% 12.2% 25 4.3% 4.3% 0 27 7.5% 8.4% 22 6.3% 6.6% 19 3.8% 4.3% Beyond 32 17.8% 17.7% 100.0% $ 100.0% $ $ 34 LEASE EXPIRATION TABLE – OPERATING PORTFOLIO (continued) 1 Excludes tenants at development properties that are designated as Build-to-Suits for sale. 2 Lease expiration table reflects rents in place as of December 31, 2009, and does not include option periods; 2010 expirations include 21 month-to-month tenants. This column also excludes ground leases. 3 Expiring GLA excludes estimated square footage attributable to non-owned structures on land owned by the Company and ground leased to tenants. 4 Annualized base rent represents the monthly contractual rent for December 2009 for each applicable tenant multiplied by 12. Excludes ground lease revenue. LEASE EXPIRATION TABLE – RETAIL ANCHOR TENANTS1 Number of Expiring Leases1,2 Expiring GLA/NRA3 % of Total GLA/NRA Expiring Expiring Annualized Base Rent4 % of Total Annualized Base Rent Expiring Annualized Base Rent per Sq. Ft. Expiring Ground Lease Revenue 5 2.5% $ 1.8% $ $ 0 9 9.0% 3.6% 0 8 3.4% 2.5% 0 3 4.2% 1.5% 0 9 4.5% 3.4% 0 18 9.6% 7.1% 0 5 2.9% 1.9% 0 11 5.2% 4.9% 0 8 5.7% 5.2% 0 7 3.0% 3.0% 0 Beyond 21 16.6% 15.8% 66.4% $ 50.7% $ $ 1 Retail anchor tenants are defined as tenants that occupy 10,000 square feet or more. Excludes tenants at development properties that are designated as Build-to-Suits for sale. 2 Lease expiration table reflects rents in place as of December 31, 2009, and does not include option periods; 2010 expirations include one month-to-month tenant. This column also excludes ground leases. 3 Expiring GLA excludes square footage for non-owned ground lease structures on land we own and ground leased to tenants. 4 Annualized base rent represents the monthly contractual rent for December 2009 for each applicable property multiplied by 12. Excludes ground lease revenue. LEASE EXPIRATION TABLE – RETAIL SHOPS Number of Expiring Leases1 Expiring GLA/NRA1,2 % of Total GLA/NRA Expiring Expiring Annualized Base Rent3 % of Total Annualized Base Rent Expiring Annualized Base Rent per Sq. Ft. Expiring Ground Lease Revenue 76 3.2% $ 4.3% $ $ 0 96 4.2% 6.4% 0 97 4.4% 7.5% 0 66 2.9% 5.0% 0 65 3.1% 5.3% 43 2.4% 3.9% 20 1.5% 2.4% 0 15 0.9% 1.5% 14 0.7% 1.4% 12 0.8% 1.3% Beyond 10 0.6% 1.2% 24.6% $ 40.0% $ $ 35 LEASE EXPIRATION TABLE – RETAIL SHOPS (continued) 1 Lease expiration table reflects rents in place as of December 31, 2009, and does not include option periods; 2010 expirations include 20 month-to-month tenants.This column also excludes ground leases. 2 Expiring GLA excludes estimated square footage to non-owned structures on land we own and ground leased to tenants. 3 Annualized base rent represents the monthly contractual rent for December 2009 for each applicable property multiplied by 12. Excludes ground lease revenue. LEASE EXPIRATION TABLE – COMMERCIAL TENANTS Number of Expiring Leases1 Expiring NLA1 % of Total NRA Expiring Expiring Annualized Base Rent2 % of Total Annualized Base Rent Expiring Annualized Base Rent per Sq. Ft. 3 0.2% $ 0.3% $ 1 0.3% 0.4% 1 0.2% 0.2% 4 2.5% 2.5% 2 2.9% 2.1% 1 0.9% 1.1% 0 0 0.0% 0 0.0% 1 1.4% 2.0% 0 0 0.0% 0 0.0% 0 0 0.0% 0 0.0% Beyond 1 0.6% 0.8% 14 9.0% $ 9.4% $ 1 Lease expiration table reflects rents in place as of December 31, 2009, and does not include option periods. This column also excludes ground leases. 2 Annualized base rent represents the monthly contractual rent for December 2009 for each applicable property multiplied by 12. ITEM 3. LEGAL PROCEEDINGS We are a party to various legal proceedings, which arise in the ordinary course of business. We are not currently involved in any litigation nor, to our knowledge, is any litigation threatened against us the outcome of which would, in our judgment based on information currently available to us, have a material adverse effect on our consolidated financial position or consolidated results of operations. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Reserved 36 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Market Information Our common shares are currently listed and traded on the New York Stock Exchange (“NYSE”) under the symbol “KRG.”On March 5, 2010, the last reported sales price of our common shares on the NYSE was $4.92. The following table sets forth, for the periods indicated, the high and low sales prices and the closing prices for our common shares: High Low Closing Quarter Ended December 31, 2009 $ $ $ Quarter Ended September 30, 2009 $ $ $ Quarter Ended June 30, 2009 $ $ $ Quarter Ended March 31, 2009 $ $ $ Quarter Ended December 31, 2008 $ $ $ Quarter Ended September 30, 2008 $ $ $ Quarter Ended June 30, 2008 $ $ $ Quarter Ended March 31, 2008 $ $ $ Holders The number of registered holders of record of our common shares was 142 as of March 5, 2010.This total excludes beneficial or non-registered holders that held their shares through various brokerage firms. Distributions Our Board of Trustees declared the following cash distributions per share to our common shareholders for the periods indicated: Quarter Record Date Distribution Per Share Payment Date 4th 2009 January 7, 2010 $ January 18, 2010 3rd 2009 October 7, 2009 $ October 16, 2009 2nd 2009 July 7, 2009 $ July 17, 2009 1st 2009 April 7, 2009 $ April 17, 2009 4th 2008 January 7, 2009 $ January 16, 2009 3rd 2008 October 7, 2008 $ October 17, 2008 2nd 2008 July 7, 2008 $ July 17, 2008 1st 2008 April 4, 2008 $ April 17, 2008 Our management and Board of Trustees will continue to evaluate our distribution policy on a quarterly basis as they monitor the capital markets and the impact of the economy on our operations. Future distributions will be declared and paid at the discretion of our Board of Trustees, and will depend upon a number of factors, including cash generated by operating activities, our financial condition, capital requirements, annual distribution requirements under the REIT provisions of the Internal Revenue Code of 1986, as amended, and such other factors as our Board of Trustees deem relevant. Distributions by us to the extent of our current and accumulated earnings and profits for federal income tax purposes will be taxable to shareholders as either ordinary dividend income or capital gain income if so declared by us.Distributions in excess of earnings and profits generally will be treated as a non-taxable return of capital.These distributions, to the extent that they do not exceed the shareholder’s adjusted tax basis in its common shares, have the effect of deferring taxation until the sale of a shareholder’s common shares.To the extent that distributions are both in excess of earnings and profits and in excess of the shareholder’s adjusted tax basis in its common shares, the distribution will be treated as gain from the sale of common shares.In order to maintain our qualification as a REIT, we must make annual distributions to 37 shareholders of at least 90% of our REIT taxable income and we must make distributions to shareholders equal to 100% of our net taxable income to eliminate federal income tax liability.Under certain circumstances, we could be required to make distributions in excess of cash available for distributions in order to meet such requirements.For the taxable year ended December 31, 2009, approximately 93% of our distributions to shareholders constituted a return of capital, and approximately 7% constituted taxable ordinary income dividends. Under our unsecured revolving credit facility, we are permitted to make distributions to our shareholders that do not exceed 95% of our Funds From Operations (“FFO”) provided that no event of default exists. See pages67-68 for a discussion of FFO.If an event of default exists, we may only make distributions sufficient to maintain our REIT status.However, we may not make any distributions if any event of default resulting from nonpayment or bankruptcy exists, or if our obligations under the unsecured revolving credit facility are accelerated. Issuer Repurchases; Unregistered Sales of Securities We did not repurchase any of our common shares or sell any unregistered securities during the period covered by this report. Performance Graph Notwithstanding anything to the contrary set forth in any of our filings under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended, that might incorporate Securities and Exchange Commission filings, in whole or in part, the following performance graph will not be incorporated by reference into any such filings. The following graph compares the cumulative total shareholder return of our common shares for the period from December 31, 2004 to December 31, 2009, to the S&P 500 Index and to the published NAREIT All Equity REIT Index over the same period.The graph assumes that the value of the investment in our common shares and each index was $100 at December 31, 2004 and that all cash distributions were reinvested.The shareholder return shown on the graph below is not indicative of future performance. 38 12/04 6/05 12/05 6/06 12/06 6/07 12/07 6/08 12/08 6/09 12/09 Kite Realty Group Trust S&P 500 FTSE NAREIT Equity REITs 39 ITEM 6. SELECTED FINANCIAL DATA The following tables set forth, on a historical basis, selected financial and operating information. The financial information has been derived from our consolidated balance sheets and statements of operations.Periods prior to 2009 have been reclassified pursuant to the provisions of SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements,” which was primarily codified into Topic 810—“Consolidation” in the ASC.This information should be read in conjunction with our audited consolidated financial statements and Item 7, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” appearing elsewhere in this Annual Report on Form 10-K. Year Ended December 31 ($ in thousands, except share and per share data) Operating Data: Revenues: Rental related revenue $ Construction and service fee revenue Total revenue Expenses: Property operating Real estate taxes Cost of construction and services General, administrative, and other Depreciation and amortization Total expenses Operating income Interest expense ) Income tax benefit (expense) of taxable REIT subsidiary 22 ) Income from unconsolidated entities Non-cash gain from consolidation of subsidiary — Gain on sale of unconsolidated property — Loss on sale of asset — — — ) — Other income, net Income from continuing operations Discontinued operations: Discontinued operations ) Non-cash loss on impairment of discontinued operation ) — (Loss) gain on sale of operating property — ) — (Loss) income from discontinued operations ) ) Consolidated net (loss) income ) Net income attributable to noncontrolling interests ) Net (loss) income attributable to Kite Realty Group Trust $ ) $ (Loss) income per common share – basic: Income from continuing operations attributable to Kite Realty Group Trust common shareholders $ (Loss) income from discontinued operations attributable to Kite Realty Group Trust common shareholders ) ) Net (loss) income attributable to Kite Realty Group Trust common shareholders $ ) $ (Loss) income per common share – diluted: Income from continuing operations attributable to Kite Realty Group Trust common shareholders $ (Loss) income from discontinued operations attributable to Kite Realty Group Trust common shareholders ) ) Net (loss) income attributable to Kite Realty Group Trust common shareholders $ ) $ Weighted average Common Shares outstanding – basic Weighted average Common Shares outstanding – diluted Distributions declared per Common Share $ Net income attributable to Kite Realty Group Trust common shareholders: Income from continuing operations $ Discontinued operations ) ) Net (loss) income attributable to Kite Realty Group Trust common shareholders $ ) $ 40 1 In December 2009, we conveyed the title to our Galleria Plaza operating property to the ground lessor.We had determined during the third quarter of 2009 that there was no value to the improvements and intangibles related to Galleria Plaza and recognized a non-cash impairment charge of $5.4 million to write off the net book value of the property.Since we ceased operating this property during the fourth quarter of 2009, it was appropriate to reclassify the non-cash impairment loss and the operating results related to this property to discontinued operations for each of the fiscal years presented above. 2 In December 2008, we sold our Silver Glen Crossing operating property for net proceeds of approximately $17.2 million and recognized a loss on the sale of $2.7 million.The loss on sale and operating results for this property have been reflected as discontinued operations for each of the fiscal years presented above.Amounts related to this particular property had not previously been reclassified for fiscal years 2007 or prior as they were not considered material to the financial statements.However, when considered together with the results of the Galleria Plaza property, it was determined that collectively the results of the properties which qualify as discontinued operations are material.Thus, all fiscal years reflect the presentation of discontinued operations. 3 In November 2007, we sold our 176th & Meridian property for net proceeds of $7.0 million and a gain of $2.0 million.176th & Meridian was a development property that was added to the operating portfolio in the third quarter of 2004.The gain and the operating results related to this property have been reflected as discontinued operations for fiscal years ended December 31, 2007, 2006, and 2005. Year Ended December 31 2009 2008 ($ in thousands) Balance Sheet Data: Investment properties, net $ Cash and cash equivalents $ Total assets $ Mortgage and other indebtedness $ Total liabilities $ Redeemable noncontrolling interests in the Operating Partnership $ Kite Realty Group Trust shareholders’ equity $ Noncontrolling interests $ Total liabilities and equity $ ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion should be read in conjunction with the accompanying audited consolidated financial statements and related notes thereto and Item 1A, “Risk Factors,” appearing elsewhere in this Annual Report on Form 10-K. In this discussion, unless the context suggests otherwise, references to the “Company,” “we,” “us” and “our” mean Kite Realty Group Trust and its subsidiaries. Overview In the following overview, we discuss, among other things, the status of our business and properties, the effect that current United States economic conditions is having on our retail tenants and us, and the current state of the financial markets as pertaining to our debt maturities and our ability to secure financing. Our Business and Properties Kite Realty Group Trust, through its majority-owned subsidiary, Kite Realty Group, L.P., is engaged in the ownership, operation, management, leasing, acquisition, construction, expansion and development of neighborhood and community shopping centers and certain commercial real estate properties in selected markets in the United States. We derive revenues primarily from rents and reimbursement payments received from tenants under existing leases at each of our properties. We also derive revenues from providing management, leasing, real estate development, construction and real estate advisory services through our taxable REIT subsidiary. Our operating results therefore depend materially on the ability of our tenants to make required rental payments, our ability to provide such services to third parties, conditions in the United States retail sector and overall real estate market conditions. As of December 31, 2009, we owned interests in a portfolio of 51 operating retail properties totaling approximately 7.9 million square feet of gross leasable area (including non-owned anchor space) and also owned interests in three operating commercial properties totaling approximately 0.5 million square feet of net rentable area and an associated 41 parking garage.Also, as of December 31, 2009, we had an interest in seven properties in our development and redevelopment pipelines. Upon completion, we anticipate our development and redevelopment properties will have approximately 1.1 million square of total gross leasable area. Finally, as of December 31, 2009, we also owned interests in other land parcels comprising approximately 95 acres that we expect to be used for future expansion of existing properties, development of new retail or commercial properties or sold to third parties. These land parcels are classified as “Land held for development” in the accompanying consolidated balance sheets. Current Economic Conditions and Impact on Our Retail Tenants The difficult economic conditions for the United States economy, businesses, consumers, housing and credit markets continued throughout 2009. These difficult conditions had a negative impact on consumer spending during 2009, and we expect these conditions to continue into 2010, and possibly longer. Factors contributing to consumers spending less at stores owned and/or operated by our retail tenants include, among others: · Shortage or Unavailability of Financing: Lending institutions continue to maintain very tight credit standards, making it difficult for individuals and companies (including our tenants) to obtain financing.The shortage of financing has caused, among other things, consumers to have less disposable income available for retail spending.The shortage of financing has also made it difficult for some of our tenants to obtain capital to operate their businesses. · Decreased Home Values and Increased Home Foreclosures: U.S. home values have decreased sharply over the last few years, and difficult economic conditions have also contributed to a record number of home foreclosures. The U.S. continues to experience historically high levels of delinquencies and foreclosures, particularly among sub-prime mortgage borrowers. · Rising Unemployment Rates: The U.S. unemployment rate continues to be much higher than historical norms.Unemployment reached 10.2% in November 2009, the highest level in 26 years.High unemployment rates could cause further decreases in consumer spending, thereby negatively affecting the businesses of our retail tenants. · Deceasing Consumer Confidence: Consumer confidence continues to be at low levels, leading to consumers spending less money on discretionary purchases. The significant increases in both personal and business bankruptcies during 2009 reflect an economy that continues to be challenged, with financially over-extended consumers less likely to purchase goods and/or services from our retail tenants. During 2009, decreasing consumer spending had a negative impact on the businesses of our retail tenants, as reflected in weak retail sales for much of the year 2009.As discussed below, these conditions in turn had a negative impact on our business. While we did experience an increase in leasing activity in the fourth quarter of 2009, to the extent these conditions persist or deteriorate further, our tenants may be required to curtail or cease their operations, which could materially and negatively affect our business in general and our cash flow in particular. Impact of Economy on REITs, Including Us As an owner and developer of community and neighborhood shopping centers, our operating and financial performance is directly affected by economic conditions in the retail sector of those markets in which our operating centers and development properties are located. This is particularly true in the states of Indiana, Florida and Texas, where the majority of our properties are located, and in North Carolina, where a significant portion of our development projects and land parcels held for development are located.As discussed above, due to the challenges facing U.S. consumers, the operations of many of our retail tenants are being negatively affected.In turn, this has a negative impact on our business, including in the following ways: · Difficulty in Collecting Rent; Rent Adjustments.When consumers spend less, our tenants typically experience decreased revenues and cash flows.This makes it more difficult for some of our tenants to pay their rent obligations, which is the primary source of our revenues.Our tenants’ decreased cash flows may 42 be even more pronounced if, given the tight credit markets, they are unable to obtain financing to operate their businesses. The number of tenants requesting decreases or deferrals in their rent obligations continued to be above historical norms in 2009, although such requests leveled off in the second half of the year. If granted, such decreases or deferrals negatively affect our cash flows. · Termination of Leases.If our tenants continue to struggle to meet their rental obligations, they may be forced to terminate their leases with us.During 2009, tenants at some of our properties terminated their leases with us.In some cases we were able to negotiate lease termination fees from these tenants but in other cases our negotiations were unsuccessful. · Tenant Bankruptcies. The number of bankruptcies by U.S. businesses continued to be at elevated levels during 2009. This trend has continued into 2010 and may continue into the foreseeable future. Likewise, bankruptcies of our retail tenants were also higher than historical norms during 2009. · Decrease in Demand for Retail Space. Reflecting the extremely difficult current market conditions,demand for retail space at our shopping centers continued to be low while availability has increased due to tenant terminations and bankruptcies.While our leasing activity did see an increase in the fourth quarter of 2009, the overall tenancy at our shopping centers declined over the last 12 months and may continue to decline in the future until financial markets, consumer confidence, and the economy stabilize. In addition, these conditions have made it significantly more difficult for us to lease space in our development projects, which may adversely affect the expected returns from these projects or delay their completion. The factors discussed above, among others, had a negative impact on our business during 2009.We expect that these conditions may continue well into the foreseeable future. Financing Strategy; 2010 and 2011 Maturities Our ability to obtain financing on satisfactory terms and to refinance borrowings as they mature has also been affected by the condition of the economy in general and by the current instability of the financial markets in particular. As of February 17, 2010, we had refinanced or extended the maturity dates for all of our 2010 debt maturities, as discussed below.Currently, approximately $250 million of our consolidated indebtedness is scheduled to mature in 2011.In particular, (i) our unsecured term loan, which had a balance of $55 million as of December 31, 2009, will mature on July 15, 2011 and (ii) our unsecured revolving credit facility, which had a balance of approximately $78 million as of December 31, 2009, will mature on February 20, 2011 (with a one-year extension option to February 20, 2012 available if we are in compliance with all applicable covenants under the related agreement).We are conducting negotiations with our existing and potential replacement lenders to refinance or obtain extensions on our term loan and unsecured revolving credit facility.We believe we have good relationships with a number of banks and other financial institutions that will allow us to continue our strategy of refinancing our borrowings with the existing lenders or replacement lenders.However, in this current challenging environment, it is imperative that we identify alternative sources of financing and other capital in the event we are not able to refinance these loans on satisfactory terms, or at all. If we are not able to refinance or extend these loans, particularly our unsecured term loan, our financial condition and liquidity could be adversely impacted.It is also important for us to obtain additional financing in order to complete our development and redevelopment projects. To strengthen our balance sheet, we continued to consider appropriate financing transactions in 2009.For example, in May 2009, we completed an equity offering of 28,750,000 common shares at an offering price of $3.20 per share for aggregate gross and net proceeds of $92.0 million and $87.5 million, respectively.Approximately $57 million of the net proceeds were used to repay borrowings under our unsecured revolving credit facility and the remainder was retained as cash, which we used to address future debt maturities and capital needs.In addition, in December 2009 we entered into an Equity Distribution Agreement pursuant to which we may sell, from time to time, up to an aggregate amount of $25 million of our common shares.To date, we have not utilized this program.As of December 31, 2009, we had combined approximately $87 million of available liquidity in the form of cash and cash equivalents ($20 million) and availability under our unsecured revolving credit facility ($67 million). In addition to raising new capital, we have also been successful in extending the maturity dates or refinancing loans originally maturing in 2010. For example, during the fourth quarter of 2009, we extended the maturity date or refinanced the debt at three of our properties (Ridge Plaza, to January 2017; Tarpon Springs Plaza, to January 2013; and Estero Town Commons, to January 2013).Further, in the first quarter of 2010, we negotiated the extension of the maturity dates on 43 the debt at three other properties (South Elgin Commons, to September 2013; Cobblestone Plaza, to February 2013; and Shops at Rivers Edge, to February 2013).As a result of these actions and others, we refinanced or extended the maturity dates to 2013 on approximately $57 million of indebtedness originally due in 2010.A schedule of our maturities (excluding regular principal payments) after consideration of these early 2010 refinancing actions follows: Amounts Due Balances At Maturity As of After 2010 December 31, Annual Subsequent Maturity Date Maturities Activity Extensions $ $ ) $ ) $
